EXHIBIT 10.7
LEASE AGREEMENT
[TEXAS]
This Lease Agreement (this “Lease”) is made and entered into by and between BV
DFWA I, LP, a Texas limited partnership (“Landlord”) and AMERICAN LOCKER GROUP,
INC., a Delaware corporation (“Tenant”);
     1. Premises and Term. In consideration of the obligation of Tenant to pay
Rent as provided in this Lease, and in consideration of the other terms,
provisions, and covenants of this Lease, Landlord leases to Tenant, and Tenant
leases from Landlord premises delineated on Exhibit A attached hereto and
incorporated herein (the “Premises”) in the building (the “Building”) located on
the real property described on Exhibit B attached hereto and incorporated herein
(the “Land”) in Dallas County, Texas, more particularly described as follows:

    Approximately 100,500 square feet of space within a building of 401,797
square feet situated on a 23.103 acre tract of land situated in the Heirs of
Joel Wilson Survey, Abstract No. 1555, the S.A. & M.G.R.R. Survey, Abstract
No. 1439, the Singleton Thompson Survey, Abstract No. 1733, and the William
Russell survey, Abstract 1728, Dallas County, Texas, said tract being a portion
of that certain tract of land known as Dallas Fort Worth International Airport,
with said building being commonly known as 2701 Regent Boulevard, DFW Airport,
Texas

To have and to hold the Premises, subject to the terms and provisions of this
Lease, for a term (the “Term”) commencing on January 1, 2011 (the “Commencement
Date”), and ending ninety-one (91) full calendar months thereafter. Landlord
shall have Substantially Completed Landlord’s Work prior to the Commencement
Date, subject to any Tenant Delay Day. Landlord’s non-delivery of possession of
the Premises to Tenant on the Commencement Date will not affect this Lease or
the obligations of Tenant under this Lease. However, unless caused by a Tenant
Delay Day, the Commencement Date will be delayed until possession of the
Premises is delivered to Tenant and the Term will be extended for a period equal
to the delay in delivery of possession of the Premises to Tenant. If delivery of
possession of the Premises to Tenant is delayed, Landlord and Tenant shall, upon
such delivery, execute an amendment to this Lease setting forth the revised
Commencement Date and expiration date of the Term. Tenant shall have the right
to occupy the Premises beginning upon execution of this Lease and continuing
until the Commencement Date (the “Early Occupancy Period”) in order to set up
equipment, racking, network cabling, security systems, office furniture and any
other items in order to ready the Premises for Tenant’s use thereof, subject to
all applicable requirements, restrictions and approvals of DFW Airport. During
such Early Occupancy Period, Tenant shall not be required to pay Rent (as
hereinafter defined) but shall be otherwise subject to all of the provisions of
this Lease. By taking possession of the Premises, Tenant shall be deemed to have
acknowledged that it has inspected the Premises and accepts the Premises in
their then present condition, and as suitable for the purpose for which the
Premises are leased. Tenant further acknowledges that Landlord has made no
representations as to the repair or condition of the Premises, nor promises to
alter, remodel, or improve the Premises, except those expressly set forth in
this Lease. Additionally, subject to the terms of this Lease and Landlord’s
rules and regulations therefor, Tenant and its employees, agents, and invitees
shall have the non-exclusive use of all common areas and all easements and
appurtenances which benefit the Land and including walkways, landscaping, rights
of way, and other improvements benefiting the Building in each case to the
extent designated by Landlord from time to time for the common use of all
tenants of the Building.
     2. Rent.
          2.1. As used in this Lease, “Rent” means “Base Rent” (defined in
Section 2.2) and “Additional Rent” (defined in Section 3). In the event Tenant
fails to pay any installment of Rent hereunder within ten (10) days of the due
date of when such installment is due, Tenant shall be obligated to pay to
Landlord (without the necessity of a demand therefor by Landlord) a late charge
in an amount equal to ten percent (10%) of such installment; provided, however,
that Tenant may pay Rent later than such ten (10) day grace period up to two
(2) times per calendar year before such late charge shall be applied. The late
charge is in addition to all of Landlord’s other rights and remedies hereunder
or at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner.
          2.2. Tenant agrees to pay to Landlord rent for the Premises, without
deduction, set off, or abatement, for the Term, in the following monthly amounts
(the “Base Rent”):

          Texas Industrial Lease — American Locker Group, Inc.   1     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



          LEASE PERIOD   MONTHLY BASE RENT
January 1, 2011 through July 31, 2011
  $ 0.00  
August 1, 2011 through July 31, 2012
  $ 8,375.00  
August 1, 2012 through January 31, 2014
  $ 16,750.00  
February 1, 2014 through January 31, 2017
  $ 25,125.00  
February 1, 2017 through July 31, 2018
  $ 27,218.75  

The initial monthly installment of Base Rent is due and payable upon execution
of this Lease and will be applied to the first calendar month of the Term;
subsequent monthly installments of Base Rent are due and payable in advance
without demand on or before the first day of each succeeding calendar month
during the Term. If the Commencement Date occurs on a date other than the first
day of a calendar month, there shall be due and payable on the Commencement Date
an additional amount equal to that portion of the Base Rent (prorated on a daily
basis) attributable to the number of days from the Commencement Date to the end
of the calendar month during which the Commencement Date falls.
          2.3. Landlord hereby grants Tenant use of the Premises free of Base
Rent for the seven (7) full calendar month(s) of the Term from January 1, 2011
through July 31, 2011 (the “Free Rent Period”). The total value of the free rent
granted to Tenant is $58,625.00. Except for the non-payment of Base Rent
specified above, Tenant shall, throughout the Free Rent Period, be obligated to
make all other payments which Tenant is obligated to make pursuant to the terms
of the Lease and shall be subject to all the covenants and conditions of the
Lease.
          2.4. If any check tendered to Landlord by Tenant under this Lease is
dishonored for any reason caused by Tenant, Tenant shall pay to Landlord an
amount equal to the amount Landlord has been required to pay to its bank as a
result of such dishonor. If any two or more Rent payments by check are
dishonored or returned unpaid, thereafter Landlord may, at Landlord’s sole
option, upon written notice to Tenant, require that all future payments of Rent
for the remaining Term must be made by cash, certified check, cashier’s check,
official bank check, money order, or automatic electronic funds transfer (“Good
Funds”). Any acceptance by Landlord of a payment for Rent by Tenant’s personal
or corporate check thereafter will not be construed as a waiver of Landlord’s
right to insist upon payment by Good Funds as set forth herein.
     3. Tenant’s Obligation to Pay Reimbursable Expenses as Additional Rent. In
addition to the Base Rent payable under Section 2.2, Tenant shall pay to
Landlord as Additional Rent the Reimbursable Expenses (as herein defined), as
adjusted from time to time, as set forth in Section 3. For purposes of this
Lease, the following terms shall have the herein indicated meanings:
          3.1. “Reimbursable Expenses” means “Tenant’s Share” of “Taxes” and
“Operating Costs” (as all such terms are herein defined).
          3.2. The term “Tenant’s Share” means a fraction (expressed as a
percentage to two decimal places), the numerator of which is the floor area (in
square feet) of the Premises and the denominator of which is the aggregate
leaseable floor area (in square feet) in all buildings (including the Building)
now or hereafter situated on the Land as of the first day of January for the
relevant calendar year. Landlord and Tenant hereby stipulate that Tenant’s Share
is 25.01 % as of the Commencement Date.
          3.3. “Operating Costs” means, for each calendar year (or portion
thereof) during the Term, the aggregate of all costs, expenses, and liabilities
of every kind or nature paid or incurred by Landlord in connection with the
ownership, operation and maintenance of the “Project” (being the Building and
Land, together with driveways, parking facilities, loading dock areas, roadways
and any other similar improvements and easements associated with the foregoing
or operation thereof) including but not limited to the following costs
determined in accordance with generally accepted accounting principles
consistently applied. (A) property management fees (not to exceed 5% of the
gross rent received from the Project) and expenses that are directly related to
the Project; (B) all supplies and materials directly used in the operation,
maintenance, repair, replacement, and security of the Project; (C) the actual
cost of all utilities (including fuel, gas, electricity, water, sewer, and other
services) for the common areas and other non-tenant areas of the Project (e.g.,
mechanical, electrical and telecommunications rooms) as reasonably determined by
Landlord; (D) repairs, replacements, and general maintenance of the Project
including but not limited to paving and parking areas, roads, roof repairs
(Landlord is responsible for replacement of the roof as provided in Section 7),
alleys and driveways, trash collection, sweeping and removal of trash for the
common areas, mowing and snow removal, landscaping and exterior painting, the
cost of maintaining utility lines, fire

          Texas Industrial Lease — American Locker Group, Inc.   2     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



sprinklers and fire protection systems, exterior lighting, and mechanical and
plumbing systems serving the Project and, to the extent the following items
serve more than one tenant in the Project, dock doors, drains and sump pumps;
(E) service, maintenance and management contracts for the operation,
maintenance, management, repair, replacement, and security of the Project
(including but not limited to alarm service, window cleaning, and elevator
maintenance); (F) costs of professional services rendered for the general
benefit of the Project; (G) environmental insurance or environmental management
fees; (H) the cost of any insurance deductibles for insurance required to be
maintained by Landlord; (I) insurance expenses; and (J) costs for improvements
made to the Project which, although capital in nature, are expected to reduce
the normal operating costs (including but not limited to all utility costs) of
the Project, as amortized using a commercially reasonable interest rate over the
time period reasonably estimated by Landlord to recover the costs thereof taking
into consideration the anticipated cost savings, as determined by Landlord using
its good faith, commercially reasonable judgment, as well as capital
improvements made in order to comply with any Law hereafter promulgated by any
governmental authority or any new interpretations of any Law hereafter rendered
with respect to any existing Law, as amortized using a commercially reasonable
interest rate over the useful economic life of such improvements as determined
by Landlord in its reasonable discretion. As used in this Lease, the term “Laws”
refers to any federal, state, and local laws, ordinances, rules and regulations,
court orders, governmental directives, governmental orders and all
interpretations of the foregoing, and all restrictive covenants affecting this
Lease or the Project. The preceding notwithstanding, for purposes of determining
Tenant’s share of Operating Costs, Controllable Operating Costs (defined below)
for any calendar year will be deemed not to increase over the amount of
Controllable Operating Costs during the previous year by more than eight percent
(8%) per year on a cumulative basis, compounded annually. The term “Controllable
Operating Costs” means all Operating Costs except costs and expenses for taxes,
insurance, utilities, costs to Landlord resulting from compliance with Laws, and
any increases in service contract fees and expenses resulting from
government-mandated wage increases. The term “Non-Controllable Operating Costs”
means all Operating Costs other than Controllable Operating Costs. There is no
cap on Non-Controllable Operating Costs.
Operating Costs shall not include costs for (i) capital improvements made to the
Project, other than capital improvements described in Section 3.3(J) and except
for items which are generally considered maintenance and repair items, such as
painting of common areas, and the like; (ii) repair, replacements and general
maintenance paid by proceeds of insurance or by Tenant or other third parties;
(iii) interest, amortization or other payments on loans to Landlord; (iv)
depreciation; (v) leasing commissions; (vi) legal expenses for services, other
than those that directly benefit all Project tenants generally (e.g., tax
disputes); provided, however, explicitly excluding legal fees incurred by
Landlord to enforce obligations of other tenants of the Project; (vii) Taxes;
(viii) renovating or otherwise improving space for occupants of the Project or
vacant space in the Project.; (ix) the cost of any expense to Landlord in curing
a default under any ground lease or lease to other tenants of the Project; or
(x) the costs and expenses incurred by Landlord directly resulting from the
negligence or willful misconduct of Landlord or its agents.
          3.4. “Taxes” means all taxes, assessments, and governmental charges or
fees whether federal, state, county or municipal, and whether they be by taxing
districts or authorities presently taxing or by others, subsequently created or
otherwise, and any other taxes and assessments (including but not limited to
non-governmental assessments for common charges under a restrictive covenant or
other private agreement that are not treated as part of Operating Costs) now or
hereafter attributable to the Project (or its operation), excluding, however,
penalties and interest thereon and federal and state taxes on income (if the
present method of taxation changes so that in lieu of or in addition to the
whole or any part of any Taxes, there is levied on Landlord a capital tax
directly on the rents received therefrom or a margin tax, franchise tax,
assessment, or charge based, in whole or in part, upon such rents for the
Project, then all such taxes, assessments, or charges, or the part thereof so
based, shall be deemed to be included within the term “Taxes” for purposes
hereof). Taxes shall include the costs of consultants retained in an effort to
lower Taxes and all costs incurred in disputing any taxes or in seeking to lower
the tax valuation of the Project. For property tax purposes, Tenant waives all
rights to protest or appeal the appraised value of the Premises, as well as the
Project, and all rights to receive notices of reappraisement, as set forth in
Sections 41.413 and 42.015 of the Texas Tax Code. If applicable, Landlord may,
in its sole discretion, allocate in a reasonable manner the values of multiple
properties carried by taxing authorities on a single tax account.
          3.5. Landlord may make a good faith estimate of Tenant’s Share of
Reimbursable Expenses to be due by Tenant for any calendar year or part thereof
during the Term. During each calendar year or partial calendar year of the Term,
Tenant shall pay to Landlord, in advance concurrently with each monthly
installment of Base Rent, an amount equal to the estimated Tenant’s Share of
Reimbursable Expenses for such calendar year or part thereof divided by the
number of months therein. During the first year of the Term, Tenant shall pay to
Landlord the sum of $9,213.00 per month in advance, as Landlord’s initial
estimate of Tenant’s Share of Reimbursable Expenses, which amount includes
$9,213.00 per month as

          Texas Industrial Lease — American Locker Group, Inc.   3     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



Landlord’s estimate of Tenant’s Share of Operating Costs and $0.00 per month as
Landlord’s estimate of Tenant’s Share of Taxes. From time to time, Landlord may
estimate and re-estimate the amount of Tenant’s Share of Reimbursable Expenses
to be due by Tenant and deliver a copy of the estimate or re-estimate to Tenant.
Thereafter, the monthly installments of Tenant’s Share of Reimbursable Expenses
payable by Tenant shall be appropriately adjusted in accordance with the
estimations so that, by the end of the calendar year in question, Tenant shall
have paid all of Tenant’s Share of Reimbursable Expenses as estimated by
Landlord. Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when actual Reimbursable Expenses are available
for each calendar year.
          3.6. By April 1 of each calendar year, or as soon thereafter as
practicable, Landlord shall furnish to Tenant a statement of Reimbursable
Expenses for the previous year (the “Reimbursable Expenses Statement”). If
Tenant’s estimated payments of Operating Costs or Taxes under this Section 3 for
the year covered by the Reimbursable Expenses Statement exceed Tenant’s Share of
such items as indicated in the Reimbursable Expenses Statement, then Landlord
shall promptly reimburse Tenant for such excess, or in Landlord’s election,
credit such amount against rent; likewise, if Tenant’s estimated payments of
Operating Costs or Taxes under this Section 3 for such year are less than
Tenant’s Share of such items as indicated in the Reimbursable Expenses and Tax
Statement, then Tenant shall promptly pay Landlord such deficiency.
          3.7. Landlord’s books and records with regard to Reimbursable Expenses
are available for inspection by Tenant at Landlord’s offices during Landlord’s
regular business hours. Tenant or auditors selected by Tenant and reasonably
approved by Landlord in writing, shall have the right, within ninety (90) days
of receiving the Reimbursable Expenses Statement, to inspect and audit such
records at Landlord’s offices during Landlord’s regular business hours. If the
audit is conducted by a firm retained on a contingency fee basis, the firm shall
be reputable and approved in writing by both Tenant and Landlord (which approval
shall not be unreasonably withheld, conditioned or delayed). If such audit
reveals that an error was made in the Reimbursable Expenses previously charged
to Tenant, then Landlord shall refund to Tenant any overpayment of any such
costs, or Tenant shall pay to Landlord any underpayment of any such costs, as
the case may be, within thirty (30) days after notification thereof. If such
audit reveals overpayment by Tenant of more than five percent (5%) from Tenant’s
payment of Reimbursable Expenses, Landlord shall reimburse Tenant for the actual
cost of such audit, in all other cases Tenant shall bear all costs and expenses
incurred in connection with such audit.
     4. Deposit. Upon execution of this Lease, Tenant shall pay to Landlord the
sum of $36,431.75 (the “Security Deposit”), which sum shall be held by Landlord,
without obligation for interest, as security for the performance of Tenant’s
covenants and obligations under this Lease, it being expressly understood and
agreed that the Security Deposit is not an advance rental deposit or a measure
of Landlord’s damages in case of Tenant’s default. Upon the occurrence of any
“Event of Default,” as herein defined, by Tenant beyond any applicable cure
period, Landlord may, from time to time, without prejudice to any other remedy
provided herein or provided by law, use the Security Deposit to make good any
arrears of Rent and any other damage, injury, expense, or liability caused by
the event of default; and Tenant shall pay to Landlord on demand the amount so
applied in order to restore the Security Deposit to its original amount. If no
Event of Default has occurred and is continuing, Landlord will refund to Tenant
any remaining balance of the Security Deposit within forty-five (45) days after
the expiration of the Term. Notwithstanding anything contained in this Lease to
the contrary, all amounts payable by Tenant to or on behalf of Landlord under
this Lease, whether or not expressly denominated as Rent, shall constitute Rent
for the purposes of this Lease and for purposes of section 502(b)(6) (or
comparable provision of any future bankruptcy law) of the Federal Bankruptcy
Code, 11 U.S.C. Sections 101 et seq. (the “Bankruptcy Code”).
     5. Disclaimer of Warranties. By execution of this Lease, Tenant
acknowledges and agrees that except as expressly set forth in this Lease,
neither Landlord nor any officer, partner, agent, employee, or representative of
Landlord makes or has made any warranties or representations of any kind or
character, express or implied, with respect to the Premises, the Building or the
Project, or any portion thereof, its physical condition, income to be derived
therefrom, or expenses to be incurred with respect thereto, its fitness or
suitability for any particular use, or any other matter or thing relating to or
affecting the same. There are no oral agreements, warranties, or representations
collateral to or affecting the Premises, the Building or the Project, or any
portion thereof, except as may be otherwise expressly set forth in this Lease.
Landlord and Tenant each hereby agrees that the Premises are leased in their AS
IS, WHERE IS condition with any and all latent or patent defects. Tenant, by
execution of this Lease, expressly agrees that Landlord has not made and does
not make any warranties with respect to the Premises upon which an action under
the Texas Deceptive Trade Practices Act could be based.

          Texas Industrial Lease — American Locker Group, Inc.   4     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



     6. Use. The Premises shall be used, to the extent permitted by applicable
Law, only for general office purposes and to the extent applicable, for
receiving, storing, shipping and selling (other than retail) products, materials
and merchandise manufactured, made and/or distributed by Tenant and for such
other lawful purposes as may be incidental thereto (the “Permitted Use”). Tenant
shall continuously occupy and use the Premises only for the Permitted Use and
shall comply with all Laws relating to this Lease and/or the use, condition,
access to, and occupancy of the Premises or any portion of the Project and will
not commit waste, overload the Building’s Structure or the Building’s Systems or
subject the Premises to use that would damage the Premises. As used herein, the
term “Building’s Structure” means the Building’s exterior walls, roof, footings,
foundations, structural portions of load-bearing walls, structural floors and
subfloors, and structural columns and beams; “Building’s Systems” means the
Building’s life-safety, plumbing, electrical and mechanical systems.
Notwithstanding anything in this Lease to the contrary, as between Landlord and
Tenant, (a) after the Commencement Date, Tenant shall bear the risk of complying
with Title III of the Americans With Disabilities Act of 1990, any state laws
governing handicapped access or architectural barriers, and all rules,
regulations, and guidelines promulgated under such laws, as amended from time to
time (the “Disabilities Acts”) in the Premises, and (b) Landlord shall bear the
risk of complying with the Disabilities Acts in the common areas of the
Building, other than compliance that is necessitated by the use of the Premises
for other than the Permitted Use or as a result of any alterations or additions,
including but not limited to any initial tenant improvement work, made by or on
behalf of Tenant, any assignee claiming by, through or under Tenant, any
subtenant claiming by, through or under Tenant; and any of their respective
agents, contractors, employees, licensees, guests and invitees (“Tenant
Part[ies]”) (which risk and responsibility shall be borne by Tenant). The
Premises shall not be used for any use which is disreputable, creates
extraordinary fire hazards, or results in an increased rate of insurance on the
Building, or for the storage of any Hazardous Materials (except as provided in
Section 17 hereof). Tenant shall not install within the Premises nor use in the
Premises any equipment or fixtures which might be reasonably expected due to
excess weight, vibration or any other characteristic, to damage the Premises or
the Building. Outside storage is prohibited without Landlord’s prior written
consent. If, because of a Tenant Party’s acts or because Tenant vacates the
Premises, the rate of insurance on the Building or its contents increases, then
such acts shall be an Event of Default, Tenant shall pay to Landlord the amount
of such increase on demand, and acceptance of such payment shall not waive any
of Landlord’s other rights. Tenant shall conduct its business and control each
other Tenant Party so as not to create any nuisance (including but not limited
to emission of odors, fumes or excess noise) or unreasonably interfere with
other tenants or Landlord in its management of the Building. Notwithstanding
anything in this Lease to the contrary, Landlord acknowledges that Tenant’s
Permitted Use includes the production and distribution of lockers and other
incidental items, and Landlord agrees that, as of the Commencement Date of this
Lease, such use does not create a nuisance, create an extraordinary fire hazard,
or increase the rate of insurance on the Building.
     7. Landlord’s Maintenance Obligations. This Lease is intended to be a net
lease; accordingly, Landlord’s maintenance obligations (at its sole cost and
expense) are limited to the replacement of the Building’s Structure. Landlord
shall not be responsible for (a) any such work until Tenant notifies Landlord of
the need therefor in writing or (b) alterations to the Building’s Structure
required by applicable Law because of Tenant’s use of the Premises (which
alterations shall be made by Tenant at its sole cost and expense). The
Building’s Structure does not include windows, glass or plate glass, doors or
overhead doors, special fronts, or office entries, dock bumpers, dock plates or
levelers, loading areas and docks, and loading dock equipment, all of which
shall be maintained by Tenant, unless such damage is solely caused by latent
defects of the Building’s Structure or the gross negligence or willful
misconduct of Landlord or Landlord’s agents. Landlord’s liability for any
defects, repairs, replacement or maintenance for which Landlord is specifically
responsible for under this Lease shall be limited to the cost of performing the
work. Additionally, Landlord shall maintain automatic fire sprinkler system, the
parking areas, and other common areas of the Building, including driveways,
alleys, landscape and grounds surrounding the Premises and utility lines in a
good condition, consistent with the operation of a bulk warehouse/industrial or
service center facility, including maintenance, repair, and replacement of the
exterior of the Building (including but not limited to painting), landscaping,
sprinkler systems, and any items normally associated with the foregoing. All
costs in performing the work described in the foregoing sentence shall be
included in Operating Costs. Tenant shall promptly notify Landlord in writing of
any work required to be performed under this Section 7, and Landlord shall not
be responsible for performing such work until Tenant delivers to Landlord such
notice. Notwithstanding anything to the contrary contained herein, Landlord
shall, in its sole and absolute discretion, determine the appropriate remedial
action required of it to satisfy its maintenance obligations hereunder (e.g.,
Landlord shall, in its sole and absolute discretion, determine whether, and to
the extent, repairs or replacements are the appropriate remedial action).
Notwithstanding anything in this Section 7 to the contrary, if Landlord fails to
make any repairs or to perform any maintenance required of Landlord hereunder to
the roof of the building over the Premises, and (i) such failure shall persist
for thirty (30) days after written notice of the need for such repairs or
maintenance is given to Landlord, and (ii) unless Landlord has commenced such
repairs or maintenance during such period and is

          Texas Industrial Lease — American Locker Group, Inc.   5     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



diligently pursuing the same, and (iii) such failure creates a risk of bodily
injury or property damage, then Tenant may (but shall not be required to)
following a second notice (which notice shall have a heading in at least
12-point type, bold and all caps “FAILURE TO RESPOND SHALL RESULT IN TENANT
EXERCISING SELF-HELP RIGHTS”) and Landlord’s failure to commence repairs within
five (5) business days after receipt of such second notice, cause Landlord’s
roofing contractor to perform such repairs or maintenance in accordance with the
provisions of this Lease governing Tenant’s repairs and alterations and Landlord
shall reimburse Tenant for all reasonable costs and expenses therefor within
thirty (30) days after presentation of appropriate invoices and back-up
documentation; provided, however, that the self-help rights of Tenant set forth
in this Section 7 shall only apply to any entity or individual who succeeds to
the rights of BV DFWA I, LP in and to this Lease and shall in no way be deemed
to apply to BV DFWA I, LP or its affiliates.
     8. Insurance and Taxes.
          8.1. Subject to Tenant’s obligation to pay to Landlord Tenant’s Share
of the Reimbursable Expenses, Landlord covenants and agrees to maintain standard
fire and extended coverage insurance covering the Building (exclusive of any of
Tenant’s fixtures, furnishings, and equipment attached thereto or located
thereon) in an amount not less than the replacement cost thereof.
          8.2. Subject to Tenant’s obligation to pay to Landlord Tenant’s Share
of the Reimbursable Expenses, Landlord agrees to pay before they become
delinquent all Taxes; provided, however, Landlord may (in its own name or in the
name of both Landlord and Tenant as Landlord may deem appropriate) dispute and
contest the same, and in such case such disputed item need not be paid until
finally adjudged to be valid and any right to appeal has lapsed. At the
conclusion of such contest, Landlord shall pay the items contested to the extent
that they are held valid, together with all items, court costs, interest, and
penalties relating thereto. If the Taxes levied against the Premises are
increased as a result of any alterations, additions, or improvements made by
Tenant or by Landlord at the request of Tenant, Tenant shall pay to Landlord
upon demand, as Additional Rent, the amount of the increase and continue to pay
the increase during the Term.
     9. Improvements; Alterations; Tenant’s Maintenance and Repair Obligations.
          9.1. Improvements; Alterations; Signs. Improvements to the Premises
shall be installed at Tenant’s expense only in accordance with plans and
specifications which have been previously submitted to and approved in writing
by Landlord. Landlord shall not unreasonably withhold, condition or delay such
approval. Tenant shall not paint or install lighting or decorations, signs,
window or door lettering, or advertising media of any type visible from the
exterior of the Premises without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned, or delayed. Tenant
shall have no right to install signs upon the exterior of the Building or
elsewhere at the Project except as approved in writing by Landlord in its
reasonable discretion. All signs must be constructed and affixed in compliance
with Laws. All alterations, additions, and improvements shall be constructed,
maintained, and used by Tenant, at its risk and expense, in accordance with all
Laws; Landlord’s consent to or approval of any alterations, additions or
improvements (or the plans therefor) shall not constitute a representation or
warranty by Landlord, nor Landlord’s acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance.
Notwithstanding anything herein to the contrary, Tenant shall be permitted to
make additions, alterations and improvements to the Premises without Landlord’s
consent provided that the cost of such additions, alterations and improvements
do not exceed $25,000 and shall not affect or alter the structural integrity of
the Premises.
          9.2. Repairs; Maintenance. Tenant shall maintain the Premises in a
clean, safe, and operable condition, and shall not permit or allow to remain any
waste or damage to any portion of the Premises. Additionally, Tenant, at its
sole expense, shall repair, replace and maintain in good condition and in
accordance with all Laws and the equipment manufacturer’s suggested service
programs, all portions of the Premises, Tenant’s Off-Premises Equipment and all
areas, improvements and systems exclusively serving the Premises including but
not limited to loading docks, sump pumps, dock wells, dock equipment and loading
areas, dock doors, dock seals, overhead doors, dock levelers and similar
leveling equipment, plumbing, water, and sewer lines up to points of common
connection within the Premises, entries, doors, ceilings, windows, interior
walls, and the interior side of demising walls, and heating, ventilation and air
conditioning systems, and other building and mechanical systems exclusively
serving the Premises. Such repair and replacements include capital expenditures
and repairs whose benefit may extend beyond the Term. The term “Tenant’s
Off-Premises Equipment” means any of Tenant’s equipment or other property that
may be located on or about the Project (other than inside the

          Texas Industrial Lease — American Locker Group, Inc.   6     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



Premises). Landlord may perform Tenant’s maintenance obligations at Tenant’s
cost. Tenant shall repair or replace, subject to Landlord’s direction and
supervision, any damage to the Building caused by a Tenant Party. If Tenant
fails to make such repairs or replacements within 30 days after the occurrence
of such damage, then Landlord may make the same at Tenant’s cost. If any such
damage occurs outside of the Premises, then Landlord may elect to repair such
damage at Tenant’s expense, rather than having Tenant repair such damage. The
cost of all maintenance, repair or replacement work performed by Landlord under
this Section 9 shall be paid by Tenant to Landlord within 30 days after Landlord
has invoiced Tenant therefor. Notwithstanding anything to the contrary contained
in this Lease, Landlord shall deliver the heating, ventilation and air
conditioning systems that serve the Premises in good working order and condition
as of the Commencement Date, and shall warranty such items for the first twelve
(12) months of the Term; provided, however, Tenant’s sole remedy for any breach
of the above warranty shall be that Landlord, for the first twelve (12) months
of the Term only, at its sole cost and expense, will make all necessary repairs,
replacements, and corrections of any nature or description to such systems
without limitation unless said repairs, replacements or corrections are due to
Tenant’s failure to cause routine maintenance to be performed thereon as
required in this Section 9.2. During the 13th through 36th months of the Term,
Tenant shall repair the heating, ventilation and air conditioning units serving
the Premises (“HVAC”) to the extent such maintenance and repair costs do not
exceed $1,000.00 per unit per year at any one time. Any repairs required for the
HVAC in excess of $1,000.00 per unit per year at any one time during said period
shall be the responsibility of Landlord, unless such repairs are directly
attributable to the negligence or misconduct of Tenant or if Tenant fails to
maintain a service contract on the HVAC units. Landlord shall only be
responsible for payment above said $1,000.00 per unit per year cap. During the
period from the 37th month through the end of the Term, Tenant shall be solely
responsible for the HVAC and Landlord shall have no obligation during said
period. Landlord’s obligation with regard to this Section 9.2 shall become null
and void as it pertains to any replacement unit during the Term.
          9.3. Performance of Work. All work described in this Section 9 shall
be performed only by Landlord or by contractors and subcontractors approved in
writing by Landlord, which shall not be unreasonably withheld, conditioned, or
delayed. Tenant shall cause all contractors and subcontractors to procure and
maintain insurance coverage naming Landlord, Landlord’s property management
company and Landlord’s asset management company as additional insureds against
such risks, in such amounts, and with such companies as Landlord may reasonably
require. Tenant shall provide Landlord with the identities, mailing addresses
and telephone numbers of all persons performing work or supplying materials
prior to beginning such construction and Landlord may post on and about the
Premises notices of non-responsibility pursuant to applicable Laws. All such
work shall be performed in accordance with all Laws and in a good and
workmanlike manner so as not to damage the Building (including but not limited
to the Premises, the Building’s Structure and the Building’s Systems). All such
work which may affect the Building’s Structure or the Building’s Systems must be
approved by the Building’s engineer of record, if any, at Tenant’s expense and,
at Landlord’s election, must be performed by Landlord’s usual contractor for
such work. All work affecting the roof of the Building must be performed by
Landlord’s roofing contractor, and no such work will be permitted if it would
void or reduce the warranty on the roof; provided, however, that Landlord
acknowledges that Tenant shall have the right to install a powder coating line
in the Premises that will require access to natural gas and roof penetration(s).
          9.4. Mechanic’s Liens. All work performed, materials furnished, or
obligations incurred by or at the request of a Tenant Party shall be deemed
authorized and ordered by Tenant only, and Tenant shall not permit any
mechanic’s liens to be filed against the Premises or the Project in connection
therewith. Upon completion of any such work, Tenant shall deliver to Landlord
final lien waivers from all contractors, subcontractors and materialmen who
performed such work. If such a lien is filed, then Tenant shall, within ten days
after Landlord has delivered notice of the filing thereof to Tenant (or such
earlier time period as may be necessary to prevent the forfeiture of the
Premises, the Project or any interest of Landlord therein or the imposition of a
civil or criminal fine with respect thereto), either (1) pay the amount of the
lien and cause the lien to be released of record, or (2) diligently contest such
lien and deliver to Landlord a bond or other security reasonably satisfactory to
Landlord. If Tenant fails to timely take either such action, then Landlord may
pay the lien claim, and any amounts so paid, including but not limited to
expenses and interest, shall be paid by Tenant to Landlord within ten days after
Landlord has invoiced Tenant therefor. Landlord and Tenant acknowledge and agree
that their relationship is and shall be solely that of “landlord-tenant”
(thereby excluding a relationship of “owner-contractor,” “owner-agent” or other
similar relationships). Accordingly, all materialmen, contractors, artisans,
mechanics, laborers and any other persons now or hereafter contracting with
Tenant, any contractor or subcontractor of Tenant or any other Tenant Party for
the furnishing of any labor, services, materials, supplies or equipment with
respect to any portion of the Premises, at any time from the date hereof until
the end of the Term, are hereby charged with notice that they look exclusively
to Tenant to obtain payment for same. Nothing herein shall be deemed a consent
by Landlord to any liens being placed upon the Premises, the Project or

          Texas Industrial Lease — American Locker Group, Inc.   7     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



Landlord’s interest therein due to any work performed by or for Tenant or deemed
to give any contractor or subcontractor or materialman any right or interest in
any funds held by Landlord to reimburse Tenant for any portion of the cost of
such work. Tenant shall defend, indemnify and hold harmless Landlord and its
agents and representatives from and against all claims, demands, causes of
action, suits, judgments, damages and expenses (including but not limited to
attorneys’ fees) in any way arising from or relating to the failure by any
Tenant Party to pay for any work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party. This indemnity provision shall
survive termination or expiration of this Lease.
          9.5. Janitorial Services. Tenant, at its sole expense, shall provide
its own janitorial services to the Premises and shall maintain the Premises in a
clean and safe condition. Tenant shall procure adequate dumpsters and/or other
trash and garbage receptacles for the Premises and shall store all trash and
garbage within such receptacles in the area designated from time to time by
Landlord and shall, at its sole expense, arrange for the regular pickup of such
trash and garbage at times, and pursuant to reasonable regulations, established
by Landlord from time to time.
     10. Inspection. Landlord and Landlord’s agents and representatives shall
have the right to enter and inspect the Premises upon reasonable notice and
during reasonable business hours, other than in the case of an emergency when no
notice shall be required, for the purpose of (i) ascertaining the condition of
the Premises, (ii) in order to make such repairs as may be required to be made
by Landlord under the terms of this Lease and (iii) for the purpose of showing
the Premises and the Building to prospective purchasers. During the period that
is six (6) months prior to the end of the Term hereof, Landlord and Landlord’s
agents and representatives shall have the right to enter the Premises at any
time upon reasonable notice and during reasonable business hours for the purpose
of showing the Premises to prospective tenants and shall have the right to erect
on the Premises a sign indicating that the Premises are for sale or lease.
     11. Utilities. Landlord agrees to provide such water, electricity,
telephone, and other utility service connections into the Premises as may be
presently in place. Tenant shall pay all charges incurred for any utility
services used on or from the Premises and any maintenance charges for utilities,
shall be responsible for any costs associated in any manner with any additional
utility connections to the Premises which Tenant may require, and shall furnish
all electric light bulbs and tubes. Such payments shall be made directly to the
supplier of any utility separately metered (or submetered) to the Premises, or
to Landlord if any such utilities are not separately submetered or metered.
Landlord shall calculate the cost of Tenant’s portion of any such utilities on
such equitable basis as may be determined by Landlord with respect to any such
utilities. Tenant shall pay to Landlord within 30 days after receipt of an
invoice therefor, the cost of such service, based on rates charged by the
utility company furnishing such service, including but not limited to all fuel
adjustment charges, demand charges and taxes. Unless otherwise required by law,
Landlord is the party entitled to designate non-electric utility and
telecommunication service providers to the Building. Landlord shall in no event
be liable for any interruption or failure of utility or telecommunication
services on the Premises, except if such failure or interruption is caused by
the gross negligence or willful misconduct of Landlord or its agents.
     12. Assignment and Subletting. Tenant shall not, without the prior written
consent of Landlord, (a) assign, transfer, or encumber this Lease or any estate
or interest herein, whether directly or by operation of law, (b) permit any
other entity to become Tenant hereunder by merger, consolidation, or other
reorganization, (c) if Tenant is an entity other than a corporation whose stock
is publicly traded, permit the transfer of an ownership interest in Tenant so as
to result in a change in the current control of Tenant, (d) sublet any portion
of the Premises, (e) grant any license, concession, or other right of occupancy
of any portion of the Premises, or (f) permit the use of the Premises by any
parties other than Tenant (any of the events listed in Section 12(a) through
12(f) being a “Transfer”). Landlord agrees that it will not unreasonably
withhold, condition or delay such consent; however, in determining whether or
not to grant its consent, Landlord shall be entitled to take into consideration
factors such as Landlord’s desired tenant mix, the reputation and net worth of
the proposed transferee, the then current market conditions, and the compliance
of the proposed transferee with the regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including but not limited to
those named on OFAC’s Specially Designated Nationals and Blocked Persons List)
and any statute, executive order (including but not limited to the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism), or other
governmental action relating thereto. Tenant shall provide Landlord with a
written description of all terms and conditions of the proposed Transfer, copies
of the proposed documentation, and the following information about the proposed
transferee: name and address of the proposed transferee and any entities and
persons who own, control or direct the proposed transferee; reasonably
satisfactory information about its business and business history; its proposed
use of the Premises; banking, financial, and other credit information; and
general references

          Texas Industrial Lease — American Locker Group, Inc.   8     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



sufficient to enable Landlord to determine the proposed transferee’s
creditworthiness and character. Tenant shall reimburse Landlord immediately upon
request for its reasonable attorneys’ fees incurred in connection with
considering any request for consent to a Transfer. No Transfer shall release
Tenant from its obligations under this Lease, but rather Tenant and its
transferee shall be jointly and severally liable therefor. Landlord’s consent to
any Transfer shall not waive Landlord’s rights as to any subsequent Transfers.
Tenant shall pay to Landlord, immediately upon receipt thereof, the excess of
(1) all compensation received by Tenant for a Transfer less the costs reasonably
incurred by Tenant with unaffiliated third parties (i.e., brokerage commissions
and tenant finish work) in connection with such Transfer (such costs shall be
amortized on a straight-line basis over the term of the Transfer in question)
over (2) the Rent allocable to the portion of the Premises covered thereby.
Notwithstanding the foregoing, however, Landlord acknowledges and agrees that,
without the consent of Landlord, Tenant may assign or sublease its interest
under this Lease to (i) an entity controlled by, controlling, or under common
control with Tenant or (ii) an entity acquiring or succeeding to substantially
all of the business of Tenant by merger, spin-off, reorganization,
consolidation, acquisition or otherwise (provided any such successor entity
shall have a net worth equal to or greater than the net worth of Tenant at the
time of the date of execution of this Lease or at the time of such assignment,
whichever is greater)(all of the foregoing, a “Permitted Transfer”), subject to
the following conditions precedent: (a) Tenant shall not be in default under
this Lease beyond any applicable notice and cure period provided for in this
Lease; (b) a fully executed copy of an assignment or sublease, including the
assumption of this Lease by the assignee or acceptance of the sublease by
sublessee, in form reasonably acceptable to Landlord, and such other information
regarding the assignment or sublease as Landlord may reasonably request, shall
have been delivered to Landlord; (c) the Premises shall continue to be operated
solely for the use specified in Section 6 of this Lease or other use acceptable
to Landlord in its sole discretion; (d) Tenant shall pay all costs reasonably
incurred by Landlord in connection with such assignment or subletting, including
without limitation, reasonably attorneys’ fees; and (e) Tenant acknowledges
(and, at Landlord’s request, at the time of such assignment or subletting shall
confirm) that in each instance Tenant shall remain liable for performance of the
terms and conditions of this Lease despite such assignment or subletting.
     13. Fire and Casualty Damage.
          13.1. If the Premises should be damaged or destroyed by fire, tornado,
or other casualty, Tenant shall give immediate written notice thereof to
Landlord.
          13.2. If the Premises or the Building should be totally destroyed by
fire, tornado, or other casualty, or if either should be so damaged that
rebuilding or repairs cannot be completed within 200 days after the date upon
which Landlord is notified by Tenant of such damage, this Lease shall terminate
and the Rent shall be abated during the unexpired portion of this Lease,
effective upon the date of the occurrence of such damage.
          13.3. If the Premises or the Building should be damaged by fire,
tornado, or other casualty, but only to such extent that rebuilding or repairs
can be completed within 200 days after the date upon which Landlord is notified
by Tenant of such damage, this Lease shall not terminate, but Landlord shall, at
its sole cost and expense, proceed with reasonable diligence to rebuild and
repair such Building to substantially the condition in which it existed prior to
such damage, except that (i) Landlord shall not be required to so rebuild or
repair if less than twelve (12) months remain in the Term hereof after the
expiration of such 200-day period, (ii) Landlord shall not be required to
rebuild, repair, or replace any part of the partitions, fixtures, and other
improvements which may have been placed on the Premises by Tenant, and (iii) so
long as Landlord has complied with the provisions hereof relating to insurance
coverage, Landlord shall not be obligated to expend any funds in excess of
available insurance proceeds attributable to such damage in rebuilding the
Premises. If the Premises are untenantable in whole or in part following such
damage, the Rent payable hereunder during the period the Premises are
untenantable shall be reduced to such extent as may be fair and reasonable under
all of the circumstances. In the event that Landlord should fail to complete
such repairs and rebuilding within 200 days after the date upon which Landlord
is notified by Tenant of such damage, Tenant may, at its option, terminate this
Lease by delivering written notice of termination to Landlord within thirty
(30) days after the expiration of such 200-day period, as Tenant’s exclusive
remedy, whereupon all rights and obligations hereunder shall cease and
terminate.
          13.4. Notwithstanding anything herein to the contrary, in the event
the holder of any indebtedness secured by a mortgage or deed of trust covering
the Premises requires that the insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant, whereupon all rights and
obligations hereunder shall cease as of the date of the occurrence of such
damage.

          Texas Industrial Lease — American Locker Group, Inc.   9     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



          13.5. Any insurance which may be carried by Landlord or Tenant against
loss or damage to the buildings and other improvements situated on the Premises
shall be for the sole benefit of the party carrying such insurance and under its
sole control.
     14. Insurance; Waivers; Subrogation; Indemnity.
          14.1. Tenant’s Insurance. Effective as of the Commencement Date, and
continuing throughout the Term, Tenant shall maintain the following insurance
policies: (1) commercial general liability insurance in amounts of $2,000,000
per occurrence or, following the expiration of the initial Term, such other
amounts as Landlord may from time to time reasonably require, insuring Tenant,
Landlord, Landlord’s property management company, Landlord’s asset management
company (if any) and, if requested in writing by Landlord, Landlord’s agents,
Landlord’s mortgagee and their respective Affiliates against all liability for
injury to or death of a person or persons or damage to property arising from the
use and occupancy of the Premises, (2) All Risk/Special Form Property insurance
covering the full value of Tenant’s property and improvements, and other
property (including property of others) in the Premises or the Project
(including but not limited to Tenant’s Off-Premises Equipment), (3) contractual
liability insurance sufficient to cover Tenant’s indemnity obligations hereunder
(but only if such contractual liability insurance is not already included in
Tenant’s commercial general liability insurance policy), and (4) worker’s
compensation insurance, to the extent required by applicable Laws. The term
“Affiliate” means any person or entity which, directly or indirectly, through
one or more intermediaries, controls is controlled by, or is under common
control with the party in question. Tenant’s insurance shall provide primary
coverage to Landlord when any policy issued to Landlord provides duplicate or
similar coverage, and in such circumstance Landlord’s policy will be excess over
Tenant’s policy. Tenant shall furnish to Landlord certificates of such insurance
and such other evidence satisfactory to Landlord of the maintenance of all
insurance coverages required hereunder at least ten days prior to the earlier of
the Commencement Date or the date Tenant enters or occupies the Premises, and at
least 15 days prior to each renewal of said insurance, and Tenant shall obtain a
written obligation on the part of each insurance company to notify Landlord at
least 30 days before cancellation or a material change of any such insurance
policies. All such insurance policies shall be in form, and issued by companies
with a Best’s rating of A-IX or better, reasonably satisfactory to Landlord. If
Tenant fails to comply with the foregoing insurance requirements or to deliver
to Landlord the certificates or evidence of coverage required herein, Landlord,
in addition to any other remedy available pursuant to this Lease or otherwise,
may, but shall not be obligated to, obtain such insurance and Tenant shall pay
to Landlord on demand the premium costs thereof, plus an administrative fee of
10% of such cost.
          14.2. No Subrogation; Waiver of Property Claims. Landlord and Tenant
each waives any claim it might have against the other for any damage to or
theft, destruction, loss, or loss of use of any property, to the extent the same
is recovered under any insurance policy of the types described in this
Section 14 that covers the Project, the Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements, or business, or is required
to be insured against under the terms hereof, regardless of whether the
negligence of the other party caused such Loss (defined below). Additionally,
Tenant waives any claim it may have against Landlord for any Loss to the extent
such Loss is caused by a terrorist act. Each party shall cause its insurance
carrier to endorse all applicable policies waiving the carrier’s rights of
recovery under subrogation or otherwise against the other party. Notwithstanding
any provision in this Lease to the contrary, Landlord, its agents, employees and
contractors shall not be liable to Tenant or to any party claiming by, through
or under Tenant for (and Tenant hereby releases Landlord and its servants,
agents, contractors, employees and invitees from any claim or responsibility
for) any damage to or destruction, loss, or loss of use, or theft of any
property of any Tenant Party located in or about the Project, caused by
casualty, theft, fire, third parties or any other matter or cause, regardless of
whether the negligence of any party caused such loss in whole or in part. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for damage to, any property of any Tenant Party located in or about
the Project.
          14.3. Indemnity. Subject to Section 14.2, Tenant shall defend,
indemnify, and hold harmless Landlord (including without limitation all its
affiliates, subsidiaries and associated companies, successors and assigns) and
its representatives and agents from and against all claims, demands,
liabilities, causes of action, suits, judgments, damages, and expenses
(including but not limited to reasonable attorneys’ fees) arising from any
injury to or death of any person or the damage to or theft, destruction, loss or
loss of use of, any property or inconvenience (a “Loss”) (1) occurring in or on
the Project (other than within the Premises) to the extent caused by the
negligence or willful misconduct of any Tenant Party, (2) occurring in the
Premises, or (3) arising out of the use of the Premises or the installation,
operation, maintenance, repair or removal of any property of any Tenant Party
located in or about the Project, including but not limited to Tenant’s
Off-Premises Equipment. It being agreed that clauses (2) and (3) of this
indemnity are intended to indemnify Landlord and

          Texas Industrial Lease — American Locker Group, Inc.   10     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



its agents against the consequences of their own negligence or fault, even when
Landlord or its agents are jointly, comparatively, contributively, or
concurrently negligent with Tenant, and even though any such claim, cause of
action or suit is based upon or alleged to be based upon the strict liability of
Landlord or its agents; however, such indemnity shall not apply to the gross
negligence or willful misconduct of Landlord and its agents. The indemnities set
forth in this Lease shall survive termination or expiration of this Lease and
shall not terminate or be waived, diminished or affected in any manner by any
abatement or apportionment of Rent under any provision of this Lease. If any
proceeding is filed for which indemnity is required hereunder, the indemnifying
party agrees, upon request therefor, to defend the indemnified party in such
proceeding at its sole cost utilizing counsel satisfactory to the indemnified
party.
     15. Condemnation.
          15.1. If the whole or any substantial part of the Premises or the
Building or Land upon which the Premises are located should be taken for any
public or quasi-public use under governmental law, ordinance, or regulation, or
by right of eminent domain, or conveyed in lieu thereof (a “Taking”), this Lease
shall terminate and the Rent shall be abated during the unexpired portion of
this Lease, effective as of the date of such Taking. For the purposes hereof
“substantial part of the Premises” shall be deemed to mean such portion of the
Premises the loss of which would, in Landlord’s reasonable opinion, materially
lessen the usefulness of the Premises to Tenant for the purposes for which
Tenant is then using the Premises.
          15.2. If less than a substantial part of the Premises or the Building
or Land upon which the Premises becomes subject to a permanent Taking, this
Lease shall not terminate, but the Rent payable hereunder during the unexpired
portion of this Lease shall be reduced on a reasonable basis as to the portion
of the Premises rendered untenantable by the Taking.
          15.3. In the event of any such Taking, Landlord shall receive the
entire award or other compensation for the Land, Building and other improvements
taken; however, Tenant may separately pursue a claim (provided it will not
reduce Landlord’s award) against the condemnor for the value of Tenant’s
personal property which Tenant is entitled to remove under this Lease, moving
costs, loss of business and other claims it may have.
     16. Holding Over. Should Tenant, or any of its successors in interest, hold
over the Premises, or any part thereof, after the expiration of the Term, as the
Term may be renewed or extended, unless otherwise agreed in writing, such
holding over shall constitute and be construed as creating a month-to-month
tenancy only, terminable at the will of Landlord, at a rental equal to the then
current rental for the first thirty (30) days after the expiration of the Term,
and thereafter the greater of (a) the then fair market rental value of the
Premises or (b) the total rental payable for the last month of the Term plus
fifty percent (50%) of such amount, payable in full on the first day on which
Tenant holds over and on the first day of each month thereafter during such
holdover period. The inclusion of the preceding sentence shall not be construed
as Landlord’s permission for Tenant to hold over. In addition, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including but not limited to reasonable attorney’s fees) and liability
resulting from such holdover, including but not limited to any claims made by
any succeeding tenant founded upon Tenant’s failure to vacate the Premises upon
expiration of the Term, as it may be renewed or extended, and any lost profits
to Landlord resulting therefrom.
     17. Environmental Requirements.
          17.1. Prohibition against Hazardous Materials. Except for Hazardous
Materials contained in products used by Tenant in de minimis quantities for
ordinary cleaning and office purposes, and those materials expressly permitted
in accordance with Exhibit H attached hereto and made a part hereof (the
“Permitted Materials”), Tenant shall not, nor shall it permit or cause any party
to, bring any Hazardous Materials upon the Premises or in the Project or
transport, store, use, generate, manufacture, dispose, or release any Hazardous
Materials on or from the Premises or the Project without Landlord’s prior
written consent. Tenant, at its sole cost and expense, shall operate its
business in the Premises in strict compliance with all Environmental
Requirements and all requirements of this Lease. Tenant shall complete and
certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture, or
release of Hazardous Materials on the Premises or in the Project. Tenant shall
promptly notify Landlord of any spill, release, discharge or disposal of
Hazardous Materials at, on, under or from the Premises or Property in violation
of any Environmental Requirements, and Tenant shall promptly deliver to Landlord
a copy of any notice of violation relating to the Premises or the Project of any
Environmental Requirement.

          Texas Industrial Lease — American Locker Group, Inc.   11     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



          17.2. Environmental Requirements. The term “Environmental
Requirements” means all Laws regulating or relating to health, safety, or
environmental conditions at, on, in, under, or about the Premises or the Project
or the environment or natural resources, including but not limited to the
following: the Comprehensive Environmental Response, Compensation and Liability
Act; the Resource Conservation and Recovery Act; the Clean Air Act; the Clean
Water Act; the Toxic Substances Control Act and all state and local counterparts
thereto, and any common or civil law obligations including but not limited to
nuisance or trespass, and any other requirements of Section 22 and Exhibit C of
this Lease. The term “Hazardous Materials” means and includes any substance,
material, waste, pollutant, or contaminant that is or could be regulated under
any Environmental Requirement or that may adversely affect human health or the
environment, including but not limited to any solid or hazardous waste,
hazardous substance, asbestos, petroleum (including but not limited to crude oil
or any fraction thereof, natural gas, synthetic gas, polychlorinated biphenyls
(PCBs), and radioactive material). For purposes of Environmental Requirements,
to the extent authorized by law, Tenant is and shall be deemed to be the
responsible party, including but not limited to the “owner” and “operator” of
Tenant’s “facility” and the “owner” of all Hazardous Materials brought on the
Premises or the Project by a Tenant Party and the wastes, by-products, or
residues generated, resulting, or produced therefrom.
          17.3. Removal of Hazardous Materials. Tenant, at its sole cost and
expense, shall remove all Hazardous Materials stored, disposed of or otherwise
released by a Tenant Party onto or from the Premises or the Project, in a manner
and to a level satisfactory to Landlord in its sole discretion, but in no event
to a level and in a manner less than that which complies with all Environmental
Requirements and does not limit any future uses of the Premises or the Project
or require the recording of any deed restriction or notice regarding the
Premises or the Project. Tenant shall perform such work at any time during the
period of this Lease upon written request by Landlord or, in the absence of a
specific request by Landlord, before Tenant’s right to possession of the
Premises terminates or expires. If Tenant fails to perform such work within the
time period specified by Landlord or before Tenant’s right to possession
terminates or expires (whichever is earlier), Landlord may at its discretion,
and without waiving any other remedy available under this Lease (including
without limitation Section 19.3) or at law or equity (including but not limited
to an action to compel Tenant to perform such work), perform such work at
Tenant’s cost. Tenant shall pay all costs incurred by Landlord in performing
such work within ten days after Landlord’s request therefor. Such work performed
by Landlord is on behalf of Tenant and Tenant remains the owner, generator,
operator, transporter, and/or arranger of the Hazardous Materials for purposes
of Environmental Requirements. Tenant agrees not to enter into any agreement
with any person, including but not limited to any governmental authority,
regarding the removal of Hazardous Materials that have been disposed of or
otherwise released onto or from the Premises or the Project without the written
approval of the Landlord.
          17.4. Indemnity.
               17.4.1. Tenant’s Indemnity. Tenant shall indemnify, defend, and
hold Landlord (including without limitation all its affiliates, subsidiaries and
associated companies, successors and assigns) harmless from and against any and
all losses (including but not limited to diminution in value of the Premises or
the Project and loss of rental income from the Project), liabilities (INCLUDING
BUT NOT LIMITED TO ANY STRICT LIABILITY), claims, demands, actions, suits,
damages (including but not limited to punitive damages), expenses (including but
not limited to remediation, removal, repair, corrective action, or cleanup
expenses), and costs (including but not limited to actual attorneys’ fees,
consultant fees or expert fees and removal or management of any asbestos brought
into the Premises or the Project or disturbed in breach of the requirements of
this Section 17, regardless of whether such removal or management is required by
Law) which are brought or recoverable against, or suffered or incurred by
Landlord as a result of any release of Hazardous Materials or any breach of the
requirements under this Section 17 by a Tenant Party regardless of whether
Tenant had knowledge of such noncompliance. The obligations of Tenant under this
Section 17 shall survive any expiration or termination of this Lease.
          17.5. Inspections and Tests. Landlord shall have access to, and a
right to perform inspections and tests of, the Premises to determine Tenant’s
compliance with Environmental Requirements, its obligations under this
Section 17, or the environmental condition of the Premises. Access shall be
granted to Landlord upon Landlord’s prior notice to Tenant and at such times so
as to minimize, so far as may be reasonable under the circumstances, any
disturbance to Tenant’s operations. Such inspections and tests shall be
conducted at Landlord’s expense, unless such inspections or tests reveal that
Tenant has not complied with any Environmental Requirement, in which case Tenant
shall reimburse Landlord for the reasonable cost of such inspection and tests.
Landlord’s receipt of or satisfaction with any environmental assessment in no
way waives any rights that Landlord holds against Tenant. Tenant shall promptly
notify Landlord of any communication or report that Tenant makes to any
governmental authority regarding any possible violation of Environmental
Requirements or

          Texas Industrial Lease — American Locker Group, Inc.   12     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



release or threat of release of any Hazardous Materials onto or from the
Premises or the Project. Tenant shall, within five days of receipt thereof,
provide Landlord with a copy of any documents or correspondence received from
any governmental agency or other party relating to a possible violation of
Environmental Requirements or claim or liability associated with the release or
threat of release of any Hazardous Materials onto or from the Premises or the
Project. Upon request, Tenant shall provide Landlord with an inventory of
Hazardous Materials located at, on or in the Premises and copies of any Material
Safety Data Sheet in Tenant’s possession required by any Environmental
Requirement or related to any Hazardous Material.
          17.6. Tenant’s Financial Assurance in the Event of a Breach. In
addition to all other rights and remedies available to Landlord under this Lease
or otherwise, Landlord may, in the event of a breach of the requirements of this
Section 17 that is not cured within 30 days following notice of such breach by
Landlord, require Tenant to provide financial assurance (such as insurance,
escrow of funds or third party guarantee) in an amount and form satisfactory to
Landlord. The requirements of this Section 17 are in addition to and not in lieu
of any other provision in this Lease. Tenant’s obligations under this Section 17
shall also apply to the areas where Tenant’s Off-Premises Equipment is located.
     18. Events of Default. Each of the following events shall be deemed to be
an “Event of Default” by Tenant under this Lease:
          18.1. The failure of Tenant to pay any installment of Rent payable
under this Lease, or failure to perform or discharge any other obligation or
liability of Tenant under this Lease requiring the payment of money, within ten
(10) days after such payment is due.
          18.2. Tenant’s becoming insolvent or making a transfer in fraud of
creditors or an assignment for the benefit of creditors.
          18.3. The filing by Tenant of a petition under any section or chapter
of the Bankruptcy Code or under any present or future bankruptcy, insolvency, or
similar law or statute of the United States or any state thereof heretofore or
hereinafter enacted; or the filing of such a petition against Tenant
involuntarily if such petition is not withdrawn or otherwise removed within
sixty (60) days of its being filed; or the adjudication of Tenant as bankrupt or
insolvent in proceedings filed against Tenant thereunder.
          18.4. The appointment of a receiver, trustee, or custodian for, or the
taking possession by such a receiver, trustee, or custodian of, all or
substantially all of the assets of Tenant.
          18.5. Abandonment or vacation by Tenant of any substantial portion of
the Premises, but only if Tenant has stopped paying Rent, or is otherwise not in
compliance with the terms of the Lease.
          18.6. Failure by Tenant to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages required by Section 14.1 of
this Lease.
          18.7. Failure by Tenant to pay and release of record or diligently
contest and bond around any mechanic’s lien filed against the Premises or the
Project for any work performed, materials furnished or obligation incurred by or
at the request of Tenant within the time and manner required by Section 9.4.
          18.8. Failure by Tenant to comply with any term, provision, or
covenant of this Lease or to discharge any obligation or liability under this
Lease not involving the payment of money, and the failure to cure any such
failure within thirty (30) days after written notice thereof to Tenant, provided
that if such default is not susceptible to cure within thirty (30) days, Tenant
shall be deemed to have cured such default if Tenant has commenced efforts to
cure such default within such thirty (30) day period and diligently pursues and
completes such curative actions within a reasonably prompt period of time
thereafter.
     19. Remedies. Upon any Event of Default, Landlord may, in addition to all
other rights and remedies afforded Landlord hereunder or by law or equity, take
any one or more of the following actions:

          Texas Industrial Lease — American Locker Group, Inc.   13     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



          19.1. Termination of Lease. Terminate this Lease by giving Tenant
written notice thereof, in which event Tenant shall pay to Landlord the sum of
(1) all Rent accrued hereunder through the date of termination, (2) all amounts
due under Section 19.3, and (3) an amount equal to (A) the total Rent that
Tenant would have been required to pay for the remainder of the Term discounted
to present value at a per annum rate equal to the “Prime Rate” as published on
the date this Lease is terminated by The Wall Street Journal, Southwest Edition,
in its listing of “Money Rates” minus one percent, minus (B) the then present
fair rental value of the Premises for such period, similarly discounted;
          19.2. Termination of Possession. Terminate Tenant’s right to possess
the Premises without terminating this Lease by giving written notice thereof to
Tenant, in which event Tenant shall pay to Landlord (1) all Rent and other
amounts accrued hereunder to the date of termination of possession, (2) all
amounts due from time to time under Section 19.1, and (3) all Rent and other net
sums required hereunder to be paid by Tenant during the remainder of the Term,
diminished by any net sums thereafter received by Landlord through reletting the
Premises during such period, after deducting all costs incurred by Landlord in
reletting the Premises. Landlord shall not be obligated to relet the Premises
before leasing other portions of the Building. Landlord shall not be liable for,
nor shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting. Tenant
shall not be entitled to the excess of any consideration obtained by reletting
over the Rent due hereunder. Reentry by Landlord in the Premises shall not
affect Tenant’s obligations hereunder for the unexpired Term; rather, Landlord
may, from time to time, bring an action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord’s waiting until the expiration of the
Term. Unless Landlord delivers written notice to Tenant expressly stating that
it has elected to terminate this Lease, all actions taken by Landlord to
dispossess or exclude Tenant from the Premises shall be deemed to be taken under
this Section 19.2. If Landlord elects to proceed under this Section 19.2, it may
at any time elect to terminate this Lease under Section 19.1;
          19.3. Perform Acts on Behalf of Tenant. Perform any act Tenant is
obligated to perform under the terms of this Lease (and enter upon the Premises
in connection therewith if necessary) in Tenant’s name and on Tenant’s behalf,
without being liable for any claim for damages therefor, and Tenant shall
reimburse Landlord on demand for any expenses which Landlord may incur in thus
effecting compliance with Tenant’s obligations under this Lease (including, but
not limited to, collection costs and legal expenses), an administrative fee
equal to 15% of such expenses, plus interest on such expenses and fees at the
Default Rate;
          19.4. Suspension of Services. Suspend any services required to be
provided by Landlord hereunder without being liable for any claim for damages
therefor; or
          19.5. Alteration of Locks. Additionally, with or without notice, and
to the extent permitted by Law, Landlord may alter locks or other security
devices at the Premises to deprive Tenant of access thereto, and Landlord shall
not be required to provide a new key or right of access to Tenant.
     20. Payment by Tenant; Non-Waiver; Cumulative Remedies.
          20.1. Payment by Tenant. Upon any Event of Default, Tenant shall pay
to Landlord all costs incurred by Landlord (including but not limited to court
costs and reasonable attorneys’ fees and expenses) in (1) obtaining possession
of the Premises, (2) removing and storing Tenant’s or any other occupant’s
property, (3) repairing or restoring the Premises to the condition in which
Tenant accepted the Premises, (4) if Tenant is dispossessed of the Premises and
this Lease is not terminated, reletting all or any part of the Premises
(including brokerage commissions, cost of tenant finish work, and other costs
incidental to such reletting), (5) performing Tenant’s obligations which Tenant
failed to perform, and (6) enforcing, or advising Landlord of, its rights,
remedies, and recourses arising out of the default. To the full extent permitted
by law, Landlord and Tenant agree the federal and state courts of the state in
which the Premises are located shall have exclusive jurisdiction over any matter
relating to or arising from this Lease and the parties’ rights and obligations
under this Lease.
          20.2. No Waiver. Landlord’s acceptance of Rent following an Event of
Default shall not waive Landlord’s rights regarding such Event of Default. No
waiver by Landlord of any violation or breach of any of the terms contained
herein shall waive Landlord’s rights regarding any future violation of such
term. Landlord’s acceptance of any partial payment of Rent shall not waive
Landlord’s rights with regard to the remaining portion of the Rent that is due,
regardless of any endorsement or other statement on any instrument delivered in
payment of Rent or any writing delivered in

          Texas Industrial Lease — American Locker Group, Inc.   14     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



connection therewith; accordingly, Landlord’s acceptance of a partial payment of
Rent shall not constitute an accord and satisfaction of the full amount of the
Rent that is due.
          20.3. Cumulative Remedies. Any and all remedies set forth in this
Lease: (1) shall be in addition to any and all other remedies Landlord may have
at law or in equity, (2) shall be cumulative, and (3) may be pursued
successively or concurrently as Landlord may elect. The exercise of any remedy
by Landlord shall not be deemed an election of remedies or preclude Landlord
from exercising any other remedies in the future. Additionally, Tenant shall
defend, indemnify and hold harmless Landlord, Landlord’s Mortgagee and their
respective representatives and agents from and against all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
but not limited to reasonable attorneys’ fees) arising from Tenant’s failure to
perform its obligations under this Lease.
     21. Mortgages/Ground Lease. Tenant accepts this Lease subject and
subordinate to any and all mortgages and/or deeds of trust now or at any time
hereafter constituting a lien or charge upon the Premises or the improvements
situated thereon or any portion thereof; provided, however, that upon Tenant’s
written request, Landlord shall use commercially reasonable efforts to obtain
for the benefit of Tenant a non-disturbance agreement on Landlord’s Lender’s
standard form. Notwithstanding the foregoing, the subordination of this Lease to
future mortgages shall be subject to Tenant’s receipt of a non-disturbance
agreement reasonably acceptable to Tenant which provides in substance that so
long as Tenant is not in default under the Lease past applicable cure periods,
its use and occupancy of the Premises shall not be disturbed notwithstanding any
default of Landlord under such mortgage. Subject to the foregoing, Tenant shall
at any time hereafter on demand execute any instruments, releases or other
documents which may be required by any mortgagee for the purpose of subjecting
and subordinating this Lease to the lien of any such mortgage. Tenant
acknowledges that this Lease is subject and subordinate to the Lease Agreement
dated May 27, 2004 (the “Ground Lease”). Tenant accepts this Lease subject to
all of the terms and conditions of the Ground Lease and covenants that it will
do no act or thing which would constitute a violation of the provisions of the
Ground Lease attached hereto as Exhibit G with respect to the Premises or the
use thereof. The effectiveness of this Lease is conditioned upon Landlord’s
receipt of any required consents under the Ground Lease. Landlord and Tenant
shall use commercially reasonable efforts to obtain from the prime landlord
under the Ground Lease and have delivered to Tenant a non-disturbance agreement
in the form of such prime landlord under the Ground Lease. If Landlord fails to
obtain any required consents under the Ground Lease, Landlord shall refund to
Tenant any prepaid rent and Security Deposit paid by Tenant to Landlord.
     22. Rules and Regulations. Tenant shall comply with the rules and
regulations of the Project which are attached hereto as Exhibit C, as amended
from time to time by Landlord. Tenant shall be responsible for the compliance
with such rules and regulations by each Tenant Party.
     23. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Building or Project.
     24. Notices. Each provision of this instrument or of any applicable
governmental laws, ordinances, regulations, and other requirements with
reference to the sending, mailing, or delivery of any notice or the making of
any payment by Landlord to Tenant or with reference to the sending, mailing, or
delivery of any notice or the making of any payment by Tenant to Landlord shall
be deemed to be complied with when and if the following steps are taken:
          24.1. All Rent and other payments required to be made by Tenant to
Landlord hereunder shall be payable to Landlord at the address for payment of
Rent hereinbelow set forth or at such other address as Landlord may specify from
time to time by written notice delivered in accordance herewith.
          24.2. All payments required to be made by Landlord to Tenant hereunder
shall be payable to Tenant at the address hereinbelow set forth, or at such
other address as Tenant may specify from time to time by written notice
delivered in accordance herewith.
          24.3. Any notice or document required or permitted to be delivered
hereunder (collectively called “Notices”) must be in writing to be effective.
Any Notice, other than a payment, which shall be deemed received only when
actually received, that is addressed to the party for whom it is intended at its
address specified for the receipt of Notices (which is currently the address set
forth below) will be deemed to have been given or made, whether actually
received or not, on the second Business Day after the date it is deposited in
the United States mail, postage prepaid, certified, return receipt

          Texas Industrial Lease — American Locker Group, Inc.   15     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



requested. Any party may change its address for the receipt of Notices by Notice
in accordance with this Section 24. Notices given otherwise than in accordance
with this Section 24, including but not limited to Notices given by facsimile or
e-mail, will be effective upon receipt. The current addresses of the parties for
Notices are as follows:

     
LANDLORD: Address for Payment of Rent:
  BV DFWA I, LP
c/o Bank of America
P.O. Box 840583
Dallas, Texas 75284-0583
 
   
          Address for Notices and All Other Correspondence:
  Industrial Properties Corporation
16479 Dallas Parkway, Suite 500
Addison, Texas 75001
Attention: Lee Halford, Jr.
Telephone: 972-447-2500
Telecopy: 972-447-2659
 
   
TENANT:
  American Locker Group, Inc.
2701 Regent Boulevard, Suite 200
DFW Airport, Texas 75261
Attention: Paul Zaidins
Telephone: 817-722-0131
Telecopy: 817-722-0100
 
   
ADDITIONAL NOTICE ADDRESS:
  Hallett & Perrin, P.C.
2001 Bryan Street, Suite 3900
Dallas, Texas 75093
Attention: Michael Franklin
Telephone: 214-922-4173
Telecopy: 214-922-4170

If and when included within the term “Landlord,” as used in this instrument,
there are more than one person, firm, or corporation, all shall jointly arrange
among themselves for their joint execution of a notice specifying an individual
at a specific address for the receipt of notices and payments to Landlord; if
and when included within the term “Tenant,” as used in this instrument, there
are more than one person, firm, or corporation, all shall jointly arrange among
themselves for their joint execution of a notice specifying an individual at a
specific address for the receipt of notices and payments to Tenant. All parties
included within the terms “Landlord” and “Tenant,” respectively, shall be bound
by notices given in accordance with the provisions of this Section 24 to the
same effect as if each had received such notice.
     25. Miscellaneous.
          25.1. Gender. Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural and vice versa, unless the context otherwise
requires.
          25.2. Successors and Assigns. The terms, provisions, covenants, and
conditions contained in this Lease shall apply to, inure to the benefit of, and
be binding upon, the parties hereto and upon their respective heirs, legal
representatives, successors, and permitted assigns, except as otherwise herein
expressly provided.
          25.3. Captions. The captions are inserted in this Lease for
convenience only and in no way define, limit, or describe the scope or intent of
this Lease, or any provision hereof, nor in any way affect the interpretation of
this Lease.

          Texas Industrial Lease — American Locker Group, Inc.   16     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



          25.4. Estoppel Certificates. Tenant agrees, within ten (10) days after
request of Landlord, to deliver to Landlord, or Landlord’s designee, an estoppel
certificate stating that this Lease is in full force and effect, the date to
which Rent has been paid, the unexpired Term, and such other matters pertaining
to this Lease as may be reasonably requested by Landlord. Landlord agrees,
within thirty (30) days after request of Tenant, which request shall not occur
more than twice annually, to deliver to Tenant, or Tenant’s designee, an
estoppel certificate on Landlord’s form stating that this Lease is in full force
and effect, the date to which Rent has been paid, and the unexpired Term.
          25.5. Financial Statements. No more than once annually, within ten
(10) business days after written request from Landlord, Tenant shall deliver to
Landlord such financial statements as are reasonably required by Landlord to
verify the net worth of Tenant, or any assignee, subtenant, or guarantor of
Tenant. In addition, Tenant shall deliver to any lender designated by Landlord
any financial statements required by the lender to facilitate the financing or
refinancing of the Building and Land. Tenant represents and warrants to Landlord
that each financial statement is a true, complete, and accurate statement as of
the date of the statement. All financial statements will be confidential and
will be used only for the purposes set forth in this Lease.
          25.6. Written Modifications. This Lease may not be altered, changed,
or amended except by an instrument in writing executed by Landlord and Tenant.
          25.7. Entire Agreement. This instrument, including all Exhibits and
Riders which are attached hereto, constitutes the entire agreement between
Landlord and Tenant. No prior written or prior or contemporaneous oral
statements, promises, or representations shall be binding.
          25.8. Severability. If any provision of this Lease shall ever be held
to be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions of the Lease, but such other provisions shall
continue in full force and effect.
          25.9. Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the state in which the Premises are located.
          25.10. Interpretation. The parties acknowledge that each party and its
counsel has reviewed and had the opportunity to negotiate revisions to this
Lease, and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any amendments, annexes, or exhibits
hereto.
          25.11. Time is of the Essence. It is expressly agreed by the parties
hereto that time is of the essence with respect to this Lease.
          25.12. Landlord’s Default. In the event of any act or omission by
Landlord which would give Tenant the right to damages from Landlord or the right
to terminate this Lease by reason of a constructive or actual eviction from all
or part of the Premises or otherwise, Tenant shall not sue for such damages or
exercise any such right to terminate until (a) it shall have given written
notice of such act or omission to Landlord and provided that a non-disturbance
agreement has been executed by Landlord’s lender, to the holder(s) of the
indebtedness or other obligations secured by any mortgage or deed of trust
affecting the Premises, and (b) thirty (30) days shall have elapsed following
the giving of such notice, and during which time Landlord and such holder(s) or
either of them, their agents, or employees, shall be entitled to enter upon the
Premises and do therein whatever may be necessary to remedy such act or
omission.
          25.13. Landlord Transfer. Landlord may transfer any portion of the
Project and any of its rights under this Lease. If Landlord assigns its rights
under this Lease, then Landlord shall thereby be released from any further
obligations hereunder arising after the date of transfer, provided that the
assignee assumes in writing Landlord’s obligations hereunder arising from and
after the transfer date.
          25.14. Landlord’s Liability. The liability of Landlord (and its
partners, shareholders or members) to Tenant (or any person or entity claiming
by, through or under Tenant) for any default by Landlord under the terms of this
Lease or any matter relating to or arising out of the occupancy or use of the
Premises and/or other areas of the Building shall be limited to Tenant’s actual
direct, but not consequential, damages therefor and shall be recoverable only
from the interest of

          Texas Industrial Lease — American Locker Group, Inc.   17     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



Landlord in the Building, and Landlord (and its partners, shareholders or
members) shall not be personally liable for any deficiency. The provisions of
this Section shall survive any expiration or termination of this Lease.
Additionally, Tenant hereby waives its statutory lien under Section 91.004 of
the Texas Property Code.
          25.15. Force Majeure. Other than for Tenant’s obligations under this
Lease that can be performed by the payment of money (e.g., payment of Rent and
maintenance of insurance), whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, terrorist acts or activities, governmental laws,
regulations, or restrictions, or any other causes of any kind whatsoever which
are beyond the control of such party.
          25.16. Brokerage. Neither Landlord nor Tenant has dealt with any
broker or agent in connection with the negotiation or execution of this Lease,
other than NAI Robert Lynn Company (“Landlord’s Broker”), whose commission shall
be paid by Landlord pursuant to a separate written agreement and Transwestern
(“Tenant’s Broker”), whose commission shall be paid by Landlord’s Broker
pursuant to a separate written agreement. Tenant and Landlord shall each
indemnify the other against all costs, expenses, attorneys’ fees, liens and
other liability for commissions or other compensation claimed by any other
broker or agent claiming the same by, through, or under the indemnifying party.
          25.17. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
LANDLORD AND TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH
RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
          25.18. Water or Mold Notification. To the extent Tenant or its agents
or employees discover any water leakage, water damage or mold in or about the
Premises or Project, Tenant shall promptly notify Landlord thereof in writing.
          25.19. Joint and Several Liability. If Tenant is comprised of more
than one party, each such party shall be jointly and severally liable for
Tenant’s obligations under this Lease. All unperformed obligations of Tenant
hereunder not fully performed at the end of the Term shall survive the end of
the Term, including but not limited to payment obligations with respect to Rent
and all obligations concerning the condition and repair of the Premises.
          25.20. Telecommunications. Tenant and its telecommunications
companies, including but not limited to local exchange telecommunications
companies and alternative access vendor services companies, shall have no right
of access to and within the Building, for the installation and operation of
telecommunications systems, including voice, video, data, Internet, and any
other services provided over wire, fiber optic, microwave, wireless, and any
other transmission systems (“Telecommunications Services”), for part or all of
Tenant’s telecommunications from the Building to any other location without
Landlord’s prior written consent. All providers of Telecommunications Services
shall be required to comply with the rules and regulations of the Building,
applicable Laws and Landlord’s policies and practices for the Building. Tenant
acknowledges that Landlord shall not be required to provide or arrange for any
Telecommunications Services and that Landlord shall have no liability to any
Tenant Party in connection with the installation, operation or maintenance of
Telecommunications Services or any equipment or facilities relating thereto.
Tenant, at its cost and for its own account, shall be solely responsible for
obtaining all Telecommunications Services.
          25.21. Confidentiality. Tenant acknowledges that the terms and
conditions of this Lease are to remain confidential for Landlord’s benefit, and
may not be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord’s prior written consent; however, Tenant may
disclose the terms and conditions of this Lease to its attorneys, accountants,
employees and existing or prospective financial partners provided same are
advised by Tenant of the confidential nature of such terms and conditions and
agree to maintain the confidentiality thereof (in each case, prior to
disclosure) and Tenant may disclose the terms and conditions of this Lease to
the extent that such disclosure is required from a publicly-traded company by
any governmental authority, including but not limited to the SEC, or required by
any applicable Laws. Tenant shall be liable for any disclosures made in
violation of this Section by Tenant or by any entity or individual to whom the
terms of and conditions of this Lease were disclosed or made available by
Tenant. The consent by Landlord to any disclosures shall not be deemed to be a
waiver on the part of Landlord of any prohibition against any future disclosure.

          Texas Industrial Lease — American Locker Group, Inc.   18     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



          25.22. Security Service. Tenant acknowledges and agrees that, while
Landlord may (but shall not be obligated to) patrol the Building, Landlord is
not providing any security services with respect to the Premises or Tenant’s
Off-Premises Equipment and that Landlord shall not be liable to Tenant for, and
Tenant waives any claim against Landlord with respect to, any loss by theft or
any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any area where Tenant’s Off-Premises
Equipment is located or any other breach of security with respect to the
Premises or Tenant’s Off-Premises Equipment.
          25.23. Prohibited Persons and Transactions. Tenant represents and
warrants to Landlord that Tenant is currently in compliance with and shall at
all times during the Term (including any extension thereof) remain in compliance
with the regulations of OFAC of the Department of the Treasury (including but
not limited to those named on OFAC’s Specially Designated Nationals and Blocked
Persons List) and any statute, executive order (including but not limited to the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action relating thereto.
          25.24. Determination of Charges. Landlord and Tenant agree that each
provision of this Lease for determining charges and amounts payable by Tenant
(including but not limited to provisions regarding Additional Rent and Tenant’s
Proportionate Share of Taxes and Operating Costs) is commercially reasonable
and, as to each such charge or amount, constitutes a statement of the amount of
the charge or a method by which the charge is to be computed for purposes of
Section 93.012 of the Texas Property Code.
          25.25. Quiet Enjoyment. Provided Tenant has performed all of its
obligations hereunder, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord or any party claiming by,
through, or under Landlord, but not otherwise, subject to the terms and
conditions of this Lease.
          25.26. Recording. Tenant shall not record this Lease or any memorandum
of this Lease without the prior written consent of Landlord, which consent may
be withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord.
          25.27. Subordination of Landlord’s Lien. Landlord shall be entitled to
any available statutory lien or security interest in any personal property or
trade fixtures of Tenant located on the Premises. Notwithstanding the foregoing,
upon Tenant’s request, Landlord shall subordinate its security interest and
landlord’s lien to the security interest of Tenant’s supplier or institutional
financial source by executing and delivering Landlord’s then-current form of
Subordination of Landlord’s Lien.
     26. Surrender of Premises. No act by Landlord shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
free of Hazardous Materials placed on the Premises during the Term, broom-clean
condition, reasonable wear and tear excepted, and shall deliver to Landlord all
keys to the Premises. Provided that Tenant has performed all of its obligations
hereunder, Tenant may remove all unattached trade fixtures, furniture, and
personal property placed in the Premises or elsewhere in the Building by Tenant
(but Tenant may not remove any such item which was paid for, in whole or in
part, by Landlord or any wiring or cabling unless Landlord requires such
removal). Additionally, at Landlord’s option, Tenant shall remove such
alterations, additions, improvements, trade fixtures, personal property,
equipment, wiring, conduits, cabling, and furniture (including but not limited
to Tenant’s Off-Premises Equipment) as Landlord may request together with all
signs affixed by Tenant to the exterior of the Building or elsewhere at the
Project (as well as lettering installed by Tenant on sign panels installed by
Landlord); however, Tenant shall not be required to remove any addition or
improvement to the Premises or the Project if Landlord has specifically agreed
in writing that the improvement or addition in question need not be removed.
Tenant shall repair all damage caused by such removal. All items not so removed
shall, at Landlord’s option, be deemed to have been abandoned by Tenant and may
be appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord
without notice to Tenant and without any obligation to account for such items.
The provisions of this Section 26 shall survive the end of the Term.

          Texas Industrial Lease — American Locker Group, Inc.   19     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



     27. Parking. Tenant shall have the non-exclusive right, in common with
other tenants of the Building to use such parking spaces associated with the
Building as are allocated to Tenant by Landlord, which shall consist of a
minimum of one hundred (100) parking spaces. Landlord shall use its reasonable
discretion in allocating parking spaces to the tenants of the Building, taking
into consideration all factors Landlord deems relevant, including but not
limited to the density and type (e.g., office or industrial) of use conducted by
the tenants of the Building in their respective premises. Landlord reserves the
right to initiate steps to control the parking utilization through gates, access
cards, hang-tags or other means as appropriate. Initially, Tenant shall have the
non-exclusive right to use those vehicular parking spaces circled on Exhibit E
hereto. Parking spaces will be available to Tenant without charge during the
initial Term. Landlord shall not be responsible for enforcing Tenant’s parking
rights against third parties.
     28. List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.
Exhibit A — Outline of Premises
Exhibit B — Description of the Land
Exhibit C — Building Rules and Regulations
Exhibit D — Tenant Finish-Work: Work of Limited Scope
Exhibit E — Parking
Exhibit F — Option to Extend
Exhibit G — Ground Lease
Exhibit H — Permitted Materials
[SIGNATURE PAGE FOLLOWS]

          Texas Industrial Lease — American Locker Group, Inc.   20     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



     EXECUTED the 16th day of November, 2010.

                  LANDLORD:   BV DFWA I, LP,
a Texas limited partnership
 
                    By:   CH REALTY III/DFE INDUSTRIAL HOLDINGS GP, L.L.C., a
Delaware limited liability company, in its capacity as general partner
 
                        By:   CH REALTY INVESTORS III, L.P., a Delaware limited
partnership, in its capacity as sole member and manager
 
               
 
          By:   MF FUNDING, INC., a Delaware corporation, in its capacity as
general partner

             
 
  By:   /s/ Lee Halford, Jr.
 
Lee Halford, Jr.    
 
      Printed Name    
 
  Its:   Vice President
 
Title    

              TENANT:   AMERICAN LOCKER GROUP, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Paul M Zaidins
 
Paul M Zaidins    
 
      Printed Name    
 
  Its:   President
 
Title    

          Texas Industrial Lease — American Locker Group, Inc.   21     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES
(IMAGE) [d80483d8048301.gif]

          Texas Industrial Lease — American Locker Group, Inc.   22     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LAND
BEING a 23.103 acre tract of land situated in the Heirs of Joel Wilson Survey,
Abstract No. 1555, the S.A. & M.G.R.R. Survey, Abstract No. 1439, the Singleton
Thompson Survey, Abstract No. 1733, and the William Russell Survey, Abstract
1728, Dallas County, Texas, said tract being a portion of that certain tract of
land known as Dallas Fort Worth International Airport, comprised in part by the
following tracts of land: A 72.668 acre tract of land, known as Tract No. 1,
described in a Deed from Samuel Darnell Deroulac, Devisee Under the Will of
Maymie Darnell Lammers to the City of Dallas, as recorded in Volume 69098, Page
1727 of the Deed Records of Dallas County, Texas, (DRDCT): A 25.33 acre tract of
land, described in a Deed from Ed E. Sammons and wife, Bonnie P. Sammons to the
City of Dallas, as recorded in Volume 69060, Page 1955, DRDCT: A 40.96 acre
tract of land, described in Deed from George Andrew Dimsdale, Individually and
as Trustee for the use and benefit of Todd A. Dimsdale, Steven P. Dimsdale, Amy
Jo Dimsdale and Sam W. Dimsdale under the terms of a Trust Agreement dated
January 6th, 1970, to the City of Dallas, as recorded in Volume 70063, Page
1133, DRDCT: a 8.08 acre tract of land, described in a Deed from Bryan Thomas
Snowden and wife, Margie Louise Snowden to the City of Dallas, as recorded in
Volume 69092, Page 1614 of DRDCT: A 5.162 acre tract, described in a Deed from
Glynn S. Butler and wife, M. Janice Butler to the City of Dallas, as recorded in
Volume 69153, Page 1879, DRDCT: said 23.103 tract of land being more
particularly described as follows:
BEGINNING at a 5/8 inch iron rod capped “DFW Boundary” set (DFW Surface 88
Coordinate — Northing 1,029,727.6477, Easting 421,208.6371) for the Southeast
corner of the herein described tract, said corner being on the North
right-of-way (ROW) line of Regent Boulevard a 120 foot ROW, and the same being a
point on a non-tangent curve to the left, from which the point of intersection
of the extended centerline of Trade Avenue and the Northerly right-of-way line
of Regent Boulevard bears South 56 degrees 28 minutes 31 seconds East a distance
of 160.49 feet;
THENCE, Northwesterly, along and with the Northerly right-of-way line of said
Regent Boulevard and said curve to the left, having a radius of 2060.50 feet, a
central angle of 09 degrees 27 minutes 47 seconds, a long chord that bears North
63 degrees 00 minutes 32 seconds West, 339.93 feet, an arc distance of 340.32
feet to a 5/8 inch iron rod capped “DFW Boundary” set (DFW Surface 88 Coordinate
— Northing 1,029,881.9269, Easting 420,905.7300) for point of tangency;
THENCE North 67 degrees 44 minutes 26 seconds West, continuing along and with
the Northerly right-of-way line of said Regent Boulevard, a distance of 1028.24
feet to a 5/8 inch iron rod set (DFW Surface 88 Coordinate Northing
1,030,271.4244, Easting 419,954.1172) for the Southwest corner of the herein
described tract;
THENCE North 22 degrees 13 minutes 53 seconds East, leaving the Northerly
right-of-way line of said Regent Boulevard, a distance of 735.23 feet to a 5/8
inch iron rod capped “DFW Boundary” set (DFW Surface 88 Coordinate — Northing
1,030,951.9977, Easting 420,232.2900) for the Northwest corner of the herein
described tract, the same being the Southerly R.O.W. line of a Railroad Drill
Tract 30 foot R.O.W. as described in a Resolution by Dallas/Fort Worth Regional
Airport Board, Resolution No. 79-031 dated 8th day April, 1981;
THENCE South 67 degrees 40 minutes 25 seconds East, along and with the said
South right of way line of said Drill Track, a distance of 1215.92 feet to a 5/8
inch iron rod capped “DFW Boundary” set (DFW Surface 88 Coordinate -Northing
1,030,490.0895, Easting 421,357.0616) for the point of curvature of a curve to
the right;
THENCE Southeasterly, continuing along and with said Drill Track right of way,
along and with said curve to the right, having a radius of 748.94 feet, a
central angle of 11 degrees 38 minutes 23 seconds, a long chord that bears South
61 degrees 51 minutes 13 seconds East, 151.89 feet, an arc distance of 152.15
feet to a 5/8 inch iron rod capped “DFW Boundary” set (DFW Surface 88 Coordinate
Northing 1,030,418.4409, Easting 421,490.9871) for Northeast corner of the
herein described tract;
THENCE South 22 degrees 13 minutes 53 seconds West, a distance of 746.27 feet to
the Point of Beginning, Containing 23.103 acres of land, more or less.

23



--------------------------------------------------------------------------------



 



EXHIBIT C
BUILDING RULES AND REGULATIONS
     1. The following rules and regulations shall apply to the Premises, the
Building, the parking areas associated therewith, and the appurtenances thereto:
     2. Sidewalks, doorways, vestibules, halls, stairways, loading dock areas
and associated overhead doors, and other similar areas (each, to the extent
applicable to the Project) shall not be obstructed by tenants or used by any
tenant for purposes other than ingress and egress to and from their respective
leased premises and for going from one to another part of the Building.
     3. Plumbing (including but not limited to outside drains and sump pumps),
fixtures and appliances shall be used only for the purposes for which designed,
and no sweepings, rubbish, rags or other unsuitable material shall be thrown or
deposited therein. Damage resulting to any such fixtures or appliances from
misuse by a tenant or its agents, employees or invitees, shall be paid by such
tenant.
     4. No signs, advertisements or notices shall be painted or affixed on or to
any windows or doors or other part of the Building visible from the exterior of
the Premises without the prior written consent of Landlord. Except as consented
to in writing by Landlord or in accordance with Tenant’s building standard
improvements, no draperies, curtains, blinds, shades, screens or other devices
shall be hung at or used in connection with any window or exterior door or doors
of the Premises. No awning shall be permitted on any part of the Premises.
Tenant shall not place anything against or near glass partitions or doors, or
windows which might appear unsightly from outside the Premises.
     5. Landlord may prescribe weight limitations and determine the locations
for safes and other heavy equipment or items, which shall in all cases be placed
in the Building so as to distribute weight in a manner acceptable to Landlord
which may include the use of such supporting devices as Landlord may require.
All damages to the Building caused by the installation or removal of any
property of a tenant, or done by a tenant’s property while in the Building,
shall be repaired at the expense of such tenant.
     6. Tenant shall not make or permit any vibration or improper, objectionable
or unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them. Notwithstanding the
foregoing, the regular noise and vibration associated with the punch presses,
turret punch presses and air compressor are permitted by Landlord. Tenant shall
not introduce, disturb or release asbestos or PCB’s into or from the Premises.
     7. Tenant shall not keep in the Building any flammable or explosive fluid
or substance. Tenant shall not install or operate any steam or gas engine or
boiler, or other mechanical apparatus in the Premises without the prior written
consent of Landlord. The use of oil, gas or inflammable liquids for heating,
lighting or any other purpose is expressly prohibited. Explosives or other
articles deemed extra hazardous shall not be brought into the Building.
Notwithstanding the foregoing, the natural gas fired dry/cure oven, wash line
heater and parts cleaning tank are permitted by Landlord so long as Tenant’s use
of such items otherwise complies with the terms and conditions of this Lease.
     8. Landlord will not be responsible for lost or stolen personal property,
money or jewelry from tenant’s leased premises or public or common areas
regardless of whether such loss occurs when the area is locked against entry or
not.
     9. Tenant shall not conduct any activity on or about the Premises or
Building which will draw pickets, demonstrators, or the like.
     10. All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one vehicle to each space. No
vehicle shall be parked as a “billboard” vehicle in the parking lot. Any vehicle
parked improperly may be towed away. Tenant, Tenant’s agents, employees, vendors
and customers who do not operate or park their vehicles as required shall
subject the vehicle to being towed at the expense of the owner or driver.

          Texas Industrial Lease — American Locker Group, Inc.   24     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



     11. No tenant may enter into phone rooms, electrical rooms, mechanical
rooms, or other service areas of the Building unless accompanied by Landlord or
the Building manager.
     12. No birds or animals (other than seeing-eye dogs) shall be brought into
or kept in, on or about any tenant’s premises. No portion of any tenant’s
premises may at any time be used or occupied as sleeping or lodging quarters.
     13. Unless otherwise agreed in writing by Landlord, each tenant must
contract for the removal of trash and other debris from its premises and provide
a dumpster or other suitable trash receptacle adjacent to its premises for
removal of trash; no trash or other debris may be left outside any tenant’s
receptacle.
     14. Tenant shall not permit storage outside the Premises or dumping of
waste or refuse or permit any harmful materials to be placed in any drainage
system or sanitary system in or about the Premises.
     15. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises.
     16. Tenant will not permit any Tenant Party to bring onto the Project any
handgun, firearm or other weapons of any kind, illegal drugs or, unless
expressly permitted by Landlord in writing, alcoholic beverages.

          Texas Industrial Lease — American Locker Group, Inc.   25     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TENANT FINISH-WORK: WORK OF LIMITED SCOPE (NO PLANS)
(Landlord Performs the Work)
     1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant
accepts the Premises in their “AS-IS” condition on the date that this Lease is
entered into; provided, however, that Landlord shall ensure that as of the
Commencement Date, and for a period of thirty (30) days thereafter, all systems,
including electrical, plumbing, overhead doors, dock equipment, fire protection
sprinklers, exhaust fans, skylights, and windows are in good working condition,
and the walls, windows, skylights, exterior doors and roof are all weather tight
or will be made so by Landlord, at Landlord’s sole cost and expense, without
offset against any allowance.
     2. Scope of Work. Landlord, at its sole cost and expense, shall perform the
following work in the Premises (the “Work”):

  X   Repaint the existing painted walls in the Premises with Building-standard
paint in Tenant’s choice of color in Building-standard quantities.     X  
Install Building-standard carpet in the Premises in Tenant’s choice of color.  
  X   Other (specify):

  •   Replace fifteen (15) interior office doors with Building standard units.  
  •   Provide and install four (4) CFM roof mounted ventilation fans.     •  
Provide and install approximately 150 T-5 joist mounted warehouse lights.     •
  Provide and install one (1) Rite-Hite, model HVLSC, 4-blade, 24’ diameter
warehouse fan.     •   Provide and install two (2) 6’ X 8’ dock levelers;
capacity 15,000 lbs., manually operated.

Within three business days after the date of this Lease, Tenant shall select all
Building-standard materials to be incorporated into the Work and give written
notice of such selection to Landlord.
     3. Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $11,000.00 (the “Construction Allowance”) to be applied
toward additional work in the Premises not covered in the Work above. The
Construction Allowance shall not be disbursed to Tenant in cash, but shall be
applied by Landlord to the payment of the additional work, if, as, and when the
of the additional work is actually incurred and paid by Landlord. The
Construction Allowance must be used (that is, the Work must be fully complete
and the Construction Allowance disbursed) within six months following the date
that Work commences or shall be deemed forfeited with no further obligation by
Landlord with respect thereto, time being of the essence with respect thereto.
     4. Definitions. As used herein, a “Tenant Delay Day” means each day of
delay in the performance of the Work that occurs (a) because Tenant fails to
timely select Landlord’s standard finish-out materials to be incorporated into
the Work (and notify Landlord thereof) or fails to timely furnish any other
information or deliver or approve any required documents (whether preliminary,
interim revisions or final), pricing estimates, construction bids, and the like,
(b) because of any change requested by Tenant to the Work or to any design or
space plans, (c) because Tenant fails to attend any meeting with Landlord, any
design professional, or any contractor, or their respective employees or
representatives, as may be required or scheduled hereunder or otherwise
necessary in connection with the preparation or completion of any construction
documents, or in connection with the performance of the Work, (d) because of any
specification by Tenant of materials or installations in addition to or other
than Landlord’s standard finish-out materials, or (e) because a Tenant Party
otherwise delays completion of the Work. As used herein “Substantial
Completion,” “Substantially Completed,” and any derivations thereof mean the
Work in the Premises is substantially completed (as reasonably determined by
Landlord) in

          Texas Industrial Lease — American Locker Group, Inc.   26     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



substantial accordance with this Exhibit. Substantial Completion shall have
occurred even though minor details of construction, decoration, landscaping and
mechanical adjustments remain to be completed by Landlord.
     5. Warranties. LANDLORD MAKES NO EXPRESS OR IMPLIED WARRANTIES IN
CONNECTION WITH ANY WORK TO BE PERFORMED BY LANDLORD IN THE PREMISES EXCEPT AS
EXPRESSLY STATED IN THIS EXHIBIT. Landlord will perform the work in a good and
workmanlike manner and will, upon Tenant’s written request, assign to Tenant (at
no cost or expense to Landlord) any and all warranties Landlord receives from
manufacturers and suppliers for equipment and other personalty installed
pursuant hereto.

          Texas Industrial Lease — American Locker Group, Inc.   27     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



EXHIBIT E
PARKING
(IMAGE) [d80483d8048302.gif]

          Texas Industrial Lease — American Locker Group, Inc.   28     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



EXHIBIT F
OPTION TO EXTEND
1. Provided that Tenant is not in default under the terms of this Lease, either
at the time of its exercise of the option herein provided or at the end of the
Term provided in the Lease (or the end of the then current option period, if
applicable), Tenant shall have two (2) consecutive options to extend this Lease
for a period of five (5) years at the end of the primary term of the Lease. Each
such option must be exercised by Tenant giving Landlord written Notice in
accordance with the notice provisions of the Lease of its intention to exercise
such option not less than 180 nor more than 270 days prior to the end of the
primary term, or the previous option period, as the case may be.
2. For each option period exercised by Tenant in accordance herewith, the Lease
shall be deemed extended and shall be continued in full force and effect with
respect to every applicable term and condition contained therein, except that
the Base Rent payable with respect to the Premises for such option period shall
be as follows:
The Base Rent for the renewal term shall be based on the then prevailing rental
rates for properties of equivalent quality, size, utility and location, with the
length of the Term, the amount of any potential tenant improvement allowance
required to be expended by Landlord, and credit standing of the Tenant, to be
taken into account.
Upon notification from Tenant of the exercise of this renewal option, Landlord
shall, within fifteen (15) days thereafter, notify Tenant in writing of the
proposed Base Rent for the renewal term; Tenant shall, within fifteen (15) days
following receipt of same, notify Landlord in writing of the acceptance or
rejection of the proposed Base Rent.
3. In the event Tenant fails to exercise any option within the time and in the
manner provided herein, such option, and all subsequent options, shall be deemed
waived by Tenant and shall not be exercisable thereafter.
4. The option provided herein is for the sole benefit of Tenant (or any
Affiliate of Tenant) and may not be exercised by any subtenant or assignee of
Tenant, regardless of whether Landlord has consented to or approved such
subletting or assignment. As used herein, the term “Affiliate” shall mean any
entity that is controlled by, controlling, or under common control with, Tenant.

          Texas Industrial Lease — American Locker Group, Inc.   29     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



EXHIBIT G
[GROUND LEASE]

          Texas Industrial Lease — American Locker Group, Inc.   30     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



EXHIBIT H
PERMITTED MATERIALS
The following materials may be brought and used in the Premises (but not to
exceed the following amounts), so long as (i) the materials are stored and used
in accordance with all applicable Laws and Environmental Requirements;
(ii) Tenant does not transfer materials from container to container;
(iii) secondary containment is placed beneath any equipment using hydraulic oil
or any other equipment that is observed by Landlord or its agents to be leaking;
(iv) chemical containers that are fifty-five (55) gallons in size or larger used
during production shall have secondary containment; (v) there is no exterior
product or large metal scrap storage in or around the Premises; and (vi) Tenant
notifies the applicable fire department of the storage of the following
materials:
CHEMICALS — GRAPEVINE

      DESCRIPTION   YEARLY QTY
CAL SOLVE 2365
  20 GAL
CAL CLEAN 836
  20 GAL
SODA ASH
  20 GAL
72778 DEFOAMER
  360 GAL
90517 FINAL RINSE
  30 GAL
11817 COATER
  600 GAL
70818 CLEANER BOOSTER
  600 GAL
POLY-CUT COOLANT
  330 GAL
DIESEL
  10 GAL
MEK
  10 GAL
TOUCH UP LIQUID PAINT — 10 OZ CAN
  50 EA
TAPMATIC CUTTING FLUID
  16 OZ
MD-20 CLEANING AGENT
  25 GAL
SAE 80W90 EP GEAR LUBE
  5 GAL
PUPLE LUBRICANT FOR SS
  5 GAL
ONE GREASE — 12 OZ TUBE
  30 EA
3M BRAND LIQUID STAINLESS STEEL CLEANER & POLISH — 10 OZ CAN
  20 EA

CHEMICAL — LOCK SHOP

          MANUFACTURER   DESCRIPTION   QTY PER YEAR
ENSIGN PRODUCTS
  318 VERSATOIL   2 GAL.
FUCHS LUBRITECH
  AIR LUBE 10W/NR   10 GAL.
MIDCO PRODUCTS
  PRO MAGIC FOAMING COOLING COIL CLEANER   6 OZ.
CRC INDUSTRIES
  DRY GLIDE #03044   10 OZ.
UNITED REFINING CO.
  GASOLINE, REGULAR UNLEADED   50 GAL.
BIDALL
  HAND CREAM BARRIER   13 OZ.
KENSOL
  KX OXIDE RESISTOR   6 OZ.

          Texas Industrial Lease — American Locker Group, Inc.   31     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



          MANUFACTURER   DESCRIPTION   QTY PER YEAR
KENDALL
  HYKEN 052 10W-20 TRACTOR TRANSMISSION/HYD. FLUID   1 QT.
KINZUA
  KE-416 INSECT SPRAY   32 OZ.
KINZUA
  KE-3026-B ANTI-SEIZE   4 OZ.
KINZUA
  KE-107C GREEN APPLE AIR FRESHENER   28 OZ.
LPS LABORATORIES
  TAPMATIC CUTTING FLUID   16 OZ.
HYDRO-BLAST
  MD-20 CLEANING AGENT   25 LBS.
MOBILE LUBE
  SAE 80W90 EP GEAR LUBE   1 QT.
MAGNAFLUX
  SURFACE CONDITIONER #3132-T   2 OZ.
MOBILE OIL CO.
  MOBILE GEAR 627 SPINDLE OIL   5 QT.
MOBILE OIL CO.
  PRG-540-130 HYDRAULIC OIL   4 OZ.
RAMSEY GROUP
  NEUTRA-CLEAN   BATTERY CLEANER   &   NEUTRALIZER   1 QT.
BOSTIK
  NEVER-SEIZE REGULAR GRADE   2 OZ.
NIAGARA LUBRICANT
  0560 UNIVERSAL TRACTOR FLUID   .5 GAL.
OATEY
  50/50 SOLID WIRE SOLDER   .25 LBS.
SLICK 50
  ONE LUBE #43604128 AEROSOL   36 OZ.
MARTIN SENOUR PAINTS
  QUICK DRY ALKYD ENAMEL DRESDEN BLUE   1 OZ.
MARTIN SENOUR PAINTS
  QUICK DRY ALKYD ENAMEL POSTAL GRAY   1 OZ.
MARTIN SENOUR PAINTS
  QUICK DRY ALKYD ENAMEL MARINE BLUE   1 OZ.
MARTIN SENOUR PAINTS
  QUICK DRY ALKYD ENAMEL SMOKE GRAY   1 OZ.
MARTIN SENOUR PAINTS
  QUICK DRY ALKYD ENAMEL SAND   1 OZ.
MARTIN SENOUR PAINTS
  QUICK DRY ALKYD ENAMEL BLACK   1 OZ.
MARTIN SENOUR PAINTS
  QUICK DRY ALKYD ENAMEL REGALIA BLUE   1 OZ.
MARTIN SENOUR PAINTS
  QUICK DRY ALKYD ENAMEL CRIMSON RED   1 OZ.
MARTIN SENOUR PAINTS
  QUICK DRY ALKYD ENAMEL CADET BLUE   1 OZ.
MARTIN SENOUR PAINTS
  QUICK DRY ALKYD ENAMEL DESERT SAND   1 OZ.
RAABE CORPORATION
  CHROME YELLOW TOUCH UP BOTTLE   1 OZ.
RAABE CORPORATION
  SUNSET ORANGE TOUCH UP BOTTLE   1 OZ.
RAABE CORPORATION
  SLATE TOUCH UP BOTTLE   1 OZ.
RAABE CORPORATION
  COCOA TOUCH UP BOTTLE   1 OZ.
RAABE CORPORATION
  SANDALWOOD TOUCH UP BOTTLE   1 OZ.
RAABE CORPORATION
  ANTIQUE GOLD TOUCH UP BOTTLE   1 OZ.
RAABE CORPORATION
  M10909AC ANTIQUE GOLD SPRAY PAINT   24 OZ.
RAABE CORPORATION
  M10910AC SLATE GRAY SPRAY PAINT   24 OZ.
RAABE CORPORATION
  COCOA SPRAY PAINT   12 OZ.
RAABE CORPORATION
  M10911AC SMOKE GRAY SPRAY PAINT   12 OZ.
RAABE CORPORATION
  96130004 DARK GREEN SPRAY PAINT   12 OZ.

          Texas Industrial Lease — American Locker Group, Inc.   32     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



          MANUFACTURER   DESCRIPTION   QTY PER YEAR
RAABE CORPORATION
  M10902AC CHROME YELLOW SPRAY PAINT   12 OZ.
CUSTOM FINISHES INC.
  CF-2003 LEMON SPRAY PAINT   12 OZ.
CUSTOM FINISHES INC.
  CF-1176 CRIMSON RED SPRAY PAINT   12 OZ.
CUSTOM FINISHES INC.
  CF-1238 DESERT TAN SPRAY PAINT   12 OZ.
CUSTOM FINISHES INC.
  CF-1224 TROPIC SAND SPRAY PAINT   12 OZ.
CUSTOM FINISHES INC.
  CF-1223 NBU GRAY SPRAY PAINT   12 OZ.
CUSTOM FINISHES INC.
  CF-1175 SANDALWOOD SPRAY PAINT   12 OZ.
RELTON CORPORATION
  RAPID TAP   16 OZ.
APPLIED RESEARCH
  SUPERBRUTE INDUSTRIAL CLEANER & DEGREASER   10 GAL.
KINZUA
  KE-2021 SKIN SHIELD CREAM   14 OZ.
BAUSCH & LOMB INC.
  SIGHT SAVERS ANTI-FOG LIQUID W/O SILICONE   6 OZ.
SLICK 50
  ONE LUBE PETROLEUM OIL   1 QT.
MASTER CHEMICAL CORP.
  TRIM MICROSOL 185   25 GAL.
MASTER CHEMICAL CORP.
  TRIM WHAMEX   5 GAL.
MASTER CHEMICAL CORP.
  TRIM RP-08F   .5 GAL.
STECO CORP.
  TAP MAGIC PROTAP CUTTING FLUID   .5 GAL.
TRICO MFG. CORP.
  TRI-COOL   6 OZ.
ITW FLUID PRODUCTS GROUP
  DYKEM RED LAYOUT FLUID   2 OZ.
ITW FLUID PRODUCTS GROUP
  DYKEM BLUE LAYOUT FLUID   6 OZ.
WD40 COMPANY
  WD40 SPRAY CAN   16 OZ.
XCELPLUS INTERNATIONAL INC.
  MFL-ALL PURPOSE ANTI-WEAR / ANTI- CORROSION LUBRICANT   5 GAL.
DOW CORNING CORP.
  Z MOLY — POWDER   3 OZ.
BLACKHAWK AUTOMOTIVE INC.
  SILVER SOLDER   .5 LBS.
ANCHOR CHEMICAL CORP.
  ANCHORLUBE G-771   2 OZ.
DYKEM COMPANY
  DYKEM SPRAY   12 OZ.
NIAGARA LUBRICANT
  MULTI-PURPOSE AUTOMATIC TRANSMISSION FLUID   .5 GAL.
JNJ INDUSTRIES INC.
  GLOBALTECH ISOPROPYL ALCOHOL, 99%   5 GAL.
SUPERIOR GRAPHITE CO.
  NATURAL GRAPHITE   4 OZ.
PETROLON INC.
  ONE GREASE   .5 QTS.
3M
  3M BRAND LIQUID STAINLESS STEEL CLEANER & POLISH   .5 QTS.
ARMOR ALL PRODUCTS CORP.
  #7 CHROME POLISH   2 OZ.
EXXON MOBIL CORP.
  MOBIL 1 SYNTHETIC GREASE   6 OZ.
RIDGID TOOL CO.
  RIDGID PREMIUM DARK THREAD CUTTING OIL   .5 QT.
BOSTIK INC.
  RED BEARING LUBRICANT   5 OZ.
TURTLE WAX, INC.
  TURTLE WAX CHROME POLISH   6 OZ.
EXXON MOBIL CORP.
  MOBILUX EP 1 (ARO GREASE #33153)   6 OZ.

          Texas Industrial Lease — American Locker Group, Inc.   33     2701
Regent, Suite 200, DFW Airport, Texas        

 



--------------------------------------------------------------------------------



 



          MANUFACTURER   DESCRIPTION   QTY PER YEAR
AMREP INC.
  MISTY BARRIER CREAM   18 OZ.
LPS LABORATORIES
  LPS BELT DRESSING   12 OZ.
PROCTOR & GAMBLE
  CASCADE AUTOMATIC DISHWASHING DETERGENT   150 OZ.
D. A. STUART CO.
  DRAWSOL WM 4470   1 GAL.

          Texas Industrial Lease — American Locker Group, Inc.   34     2701
Regent, Suite 200, DFW Airport, Texas        

 